EXECUTION COPY

 

EXHIBIT 10.1

 

--------------------------------------------------------------------------------

$250,000,000

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of November 3, 2004,

 

among

 

OVERNITE TRANSPORTATION COMPANY,

as Borrower

 

OVERNITE CORPORATION

 

THE LENDERS AND ISSUING BANKS FROM TIME TO TIME PARTY HERETO

 

SUNTRUST BANK,

as Administrative Agent, Collateral Agent and Swingline Lender

 

and

 

BANK OF AMERICA, N.A. and WACHOVIA BANK, N.A.

as Co-Syndication Agents

 

and

 

BNP PARIBAS and US BANK N.A.,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

SUNTRUST CAPITAL MARKETS, INC.,

as Sole Bookrunner and Lead Arranger

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS; CONSTRUCTION

   1

    SECTION 1.01.

   Defined Terms    1

    SECTION 1.02.

   Terms Generally    18

    SECTION 1.03.

   Classification of Loans and Borrowings    19

ARTICLE II       THE CREDITS

   19

    SECTION 2.01.

   Commitments    19

    SECTION 2.02.

   Loans    20

    SECTION 2.03.

   Borrowing Procedure    21

    SECTION 2.04.

   Evidence of Debt; Repayment of Loans    22

    SECTION 2.05.

   Fees    22

    SECTION 2.06.

   Interest on Loans    23

    SECTION 2.07.

   Default Interest    24

    SECTION 2.08.

   Alternate Rate of Interest    24

    SECTION 2.09.

   Termination and Reduction of Commitments    24

    SECTION 2.10.

   Conversion and Continuation of Borrowings    25

    SECTION 2.11.

   Intentionally Omitted    26

    SECTION 2.12.

   Prepayment    26

    SECTION 2.13.

   Mandatory Prepayments    27

    SECTION 2.14.

   Reserve Requirements; Change in Circumstances    27

    SECTION 2.15.

   Change in Legality    28

    SECTION 2.16.

   Indemnity    29

    SECTION 2.17.

   Pro Rata Treatment    29

    SECTION 2.18.

   Sharing of Setoffs    29

    SECTION 2.19.

   Payments    30

    SECTION 2.20.

   Taxes    30

    SECTION 2.21.

   Assignment of Commitments Under Certain Circumstances; Duty to Mitigate    32

    SECTION 2.22.

   Swingline Loans    34

    SECTION 2.23.

   Letters of Credit    35

    SECTION 2.24.

   Increase in Revolving Credit Commitments    39

ARTICLE III       REPRESENTATIONS AND WARRANTIES

   40

    SECTION 3.01.

   Organization; Powers    40

    SECTION 3.02.

   Authorization    41

    SECTION 3.06.

   No Material Adverse Change    42

    SECTION 3.07.

   Title to Properties; Possession Under Leases    42

    SECTION 3.08.

   Subsidiaries    42

    SECTION 3.09.

   Litigation; Compliance with Laws    42

    SECTION 3.10.

   Agreements    42

    SECTION 3.11.

   Federal Reserve Regulations    43

    SECTION 3.12.

   Investment Company Act; Public Utility Holding Company Act    43

 



--------------------------------------------------------------------------------

    SECTION 3.13.

   Tax Returns    43

    SECTION 3.14.

   No Material Misstatements    43

    SECTION 3.15.

   Employee Benefit Plans    43

    SECTION 3.16.

   Environmental Matters    44

    SECTION 3.17.

   Insurance    44

    SECTION 3.18.

   Security Documents    44

    SECTION 3.19.

   Labor Matters    44

    SECTION 3.20.

   OFAC    44

    SECTION 3.21.

   Patriot Act    45

ARTICLE IV       CONDITIONS PRECEDENT

   45

    SECTION 4.01.

   All Credit Events    45

    SECTION 4.02.

   Closing    46

    SECTION 4.03.

   Effect of Amendment and Restatement    48

ARTICLE V       AFFIRMATIVE COVENANTS

   49

    SECTION 5.01.

   Existence; Businesses and Properties    49

    SECTION 5.02.

   Insurance    49

    SECTION 5.03.

   Obligations and Taxes    49

    SECTION 5.04.

   Financial Statements, Reports, etc.    49

    SECTION 5.05.

   Litigation and Other Notices    51

    SECTION 5.06.

   Maintaining Records; Access to Properties and Inspections    51

    SECTION 5.07.

   Use of Proceeds    51

    SECTION 5.08.

   Further Assurances    51

    SECTION 5.09.

   Additional Subsidiaries    51

ARTICLE VI       NEGATIVE COVENANTS

   53

    SECTION 6.01.

   Indebtedness    53

    SECTION 6.02.

   Liens    54

    SECTION 6.03.

   Sale and Lease-Back Transactions    56

    SECTION 6.05.

   Mergers, Consolidations and Sales of Assets    56

    SECTION 6.07.

   Restrictive Agreements    56

    SECTION 6.08.

   Transactions with Affiliates    57

    SECTION 6.09.

   Business of Overnite, Borrower and Subsidiaries    57

    SECTION 6.10.

   Fixed Charge Coverage Ratio    57

    SECTION 6.11.

   Maximum Leverage Ratio    58

ARTICLE VII       EVENTS OF DEFAULT

   58

ARTICLE VIII     THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

   60

ARTICLE IX       MISCELLANEOUS

   62

    SECTION 9.01.

   Notices    62

    SECTION 9.02.

   Survival of Agreement    63

    SECTION 9.03.

   Binding Effect    64

    SECTION 9.04.

   Successors and Assigns    64

    SECTION 9.05.

   Expenses; Indemnity    67

 

-ii-



--------------------------------------------------------------------------------

    SECTION 9.06.

   Right of Setoff    69

    SECTION 9.07.

   APPLICABLE LAW    69

    SECTION 9.08.

   Waivers; Amendment    69

    SECTION 9.09.

   Interest Rate Limitation    70

    SECTION 9.10.

   Entire Agreement    71

    SECTION 9.11.

   WAIVER OF JURY TRIAL    71

    SECTION 9.12.

   Severability    71

    SECTION 9.13.

   Counterparts    71

    SECTION 9.14.

   Headings    71

    SECTION 9.15.

   Jurisdiction; Consent to Service of Process    71

    SECTION 9.16.

   Confidentiality    72

 

Schedules

 

Schedule 1.01(a)

   Existing Letters of Credit

Schedule 1.01(b)

   Subsidiary Guarantors

Schedule 2.01

   Lenders and Commitments

Schedule 3.08

   Subsidiaries

Schedule 3.16

   Environmental Matters

Schedule 3.17

   Insurance

Schedule 6.01

   Outstanding Indebtedness on Closing Date

Schedule 6.02

   Liens Existing on Closing Date

Schedule 6.06(b)

   Certain Existing Restrictions

 

Exhibits

 

Exhibit A

   Form of Administrative Questionnaire

Exhibit B

   Form of Assignment and Acceptance

Exhibit C

   Form of Borrowing Request

Exhibit D-1

   Form of Opinion of Hunton & Williams LLP

Exhibit D-2

  

Form of Opinion of Mark Goodwin, Esq.,

General Counsel of Overnite and the Borrower

Exhibit D-3

  

Form of Opinion of Marvin Friedland, Esq.,

General Counsel of Motor Cargo

 

-iii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 3, 2004, among
OVERNITE TRANSPORTATION COMPANY, a Virginia corporation (the “Borrower”),
OVERNITE CORPORATION, a Virginia corporation (“Overnite”), the Lenders (as
defined in Article I), and SUNTRUST BANK, a Georgia banking corporation, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity, the “Collateral Agent”) for the Lenders and
the Issuing Banks.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Overnite, Credit Suisse First Boston, the Collateral
Agent, the Administrative Agent, and certain other banks and financial
institutions, as lenders, are parties to that certain Credit Agreement dated as
of November 5, 2003 (the “Original Credit Agreement”), pursuant to which
$300,000,000 in senior credit facilities were established in favor of the
Borrower, consisting of Term Loans in an initial aggregate principal amount not
in excess of $125,000,000 and Revolving Credit Commitments in an initial
aggregate principal amount not in excess of $175,000,000;

 

WHEREAS, Credit Suisse First Boston has resigned as Syndication Agent
simultaneously with the execution of this Agreement;

 

WHEREAS, the Borrower has requested that the Total Revolving Commitment Amount
under the Original Credit Agreement be increased to $250,000,000, that the Term
Loans be converted into, and continue to be outstanding as, Revolving Loans, and
that certain other amendments be made to the Original Credit Agreement; and

 

WHEREAS, the Lenders hold all outstanding Term Loans and Revolving Credit
Commitments and have agreed to amend and restate the Original Credit Agreement
in order to effect such increase and other amendments to the Original Credit
Agreement, all subject to the terms, conditions and requirements of this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Collateral Agent and the
Administrative Agent agree that the Original Credit Agreement is amended and
restated as follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(b).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
any voting class of Equity Interests of the person specified or that is an
officer or director of the person specified.

 

“Aggregate Revolving Credit Exposure” shall mean the aggregate amount of the
Lenders’ Revolving Credit Exposures.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day, and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Eurodollar Loans outstanding on any date and the letter of credit fee referred
to in Section 2.05(c), as the case may be, a percentage per annum determined by
reference to the applicable Leverage Ratio and the applicable S&P corporate
rating or Moody’s implied rating for the Borrower, as the case may be, from time
to time in effect as set forth on Schedule I; provided, that a change in the
Applicable Margin resulting from a change in the applicable S&P corporate rating
or Moody’s implied rating for the Borrower shall be effective on the date such
change in rating becomes effective, and a change in the Applicable Margin
resulting from a change in the Leverage Ratio shall be effective on the second
Business Day after which the Borrower delivers the financial statements required
by Section 5.04(a) and (b) and the compliance certificate required by Section
5.04(c); provided further, that if at any time the Borrower shall have failed to
deliver such financial statements and such compliance certificate when so
required, the Applicable Margin shall be at Level I as set forth on Schedule I
until such time as such financial statements and compliance certificate are
delivered, at which time the Applicable Margin shall be determined as

 

-2-



--------------------------------------------------------------------------------

provided above. Notwithstanding the foregoing, the Applicable Margin from the
Closing Date until the financial statements and compliance certificate for the
fiscal quarter ending December 31, 2004 are required to be delivered shall be at
Level II of the pricing grid set forth on Schedule I.

 

“Applicable Percentage” shall mean, with respect to the Commitment Fee, as of
any date, the percentage per annum determined by reference to the applicable
Leverage Ratio in effect on such date as set forth on Schedule I attached
hereto; provided, that a change in the Applicable Percentage resulting from a
change in the Leverage Ratio shall be effective on the second Business Day after
which the Borrower is required to deliver the financial statements required by
Section 5.04(a) and (b) and the compliance certificate required by Section
5.04(c); provided further, that if at any time the Borrower shall have failed to
deliver such financial statements and such certificate, the Applicable
Percentage shall be at Level I until such time as such financial statements and
certificate are delivered, at which time the Applicable Percentage shall be
determined as provided above. Notwithstanding the foregoing, the Applicable
Percentage for the Commitment Fee from the Closing Date until the first
financial statements and compliance certificate are required to be delivered
shall be at Level II of the pricing grid set forth on Schedule I.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Overnite or any of the
Subsidiaries to any person other than a Loan Party of (a) any Equity Interests
of any of the Subsidiaries (other than directors’ qualifying shares) or (b) any
other assets of Overnite or any of the Subsidiaries (other than (i) inventory,
damaged, obsolete or worn out assets, scrap and Permitted Investments, in each
case disposed of in the ordinary course of business, (ii) non-exclusive licenses
of intellectual property, sale or discount of overdue accounts in connection
with collections, leases or subleases (but not sale and leaseback transactions),
in each case made in the ordinary course of business, (iii) assets sold pursuant
to a Securitization Transaction and (iv) dispositions between or among Foreign
Subsidiaries).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in Richmond, Virginia or New York City are authorized or required by law
to close; provided,

 

-3-



--------------------------------------------------------------------------------

however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

 

“Capital Lease” shall mean any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such person under GAAP.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any Capital Lease, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

A “Change in Control” shall be deemed to have occurred if (a) any person or
group (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof) shall own directly or indirectly, beneficially
or of record, shares representing more than 25% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of Overnite; (b) a
majority of the seats (other than vacant seats) on the board of directors of
Overnite shall at any time become occupied by persons who were neither (i)
nominated by the board of directors of Overnite nor (ii) appointed by directors
so nominated; (c) any change in control (or similar event, however denominated)
with respect to Overnite or any Subsidiary shall occur under and as defined in
any indenture or agreement in respect of Material Indebtedness to which Overnite
or any Subsidiary is a party; or (d) Overnite shall cease to own directly or
indirectly, 100% of the issued and outstanding Equity Interests of the Borrower.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or any Issuing Bank
(or, for purposes of Section 2.14, by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Credit Commitment or a Swingline Commitment.

 

“Closing Date” shall mean November 3, 2004.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the “Collateral” as defined in any Security
Document.

 

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Credit Commitment and Swingline Commitment.

 

“Commitment Fee” shall have the meaning assigned to such term in Section
2.05(a).

 

-4-



--------------------------------------------------------------------------------

“Confidential Executive Summary” shall mean the Confidential Executive Summary
of the Borrower dated October 2004.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated federal, state or local income taxes
paid or accrued (without duplication) for such period, (iii) all amounts
attributable to depreciation and amortization for such period and (iv) any
non-cash charges (other than the write-down of current assets) for such period
and minus (b) without duplication, all cash payments made during such period on
account of reserves, restructuring charges and other non-cash charges added to
Consolidated Net Income pursuant to clause (a)(iv) above in a previous period,
all determined on a consolidated basis in accordance with GAAP.

 

“Consolidated EBITDAR” shall mean, for any period, the sum of (a) Consolidated
EBITDA for such period and (b) to the extent deducted in determining
Consolidated Net Income for such period, Rent Expense.

 

“Consolidated Fixed Charges” shall mean, for any period, the sum of (a)
Consolidated Interest Expense for such period, (b) the aggregate amount of
scheduled principal payments made during such period in respect of long term
Indebtedness of Overnite and the Subsidiaries (other than payments made by
Overnite or any Subsidiary to Overnite or a Subsidiary), (c) the aggregate
amount of principal payments (other than scheduled principal payments) made
during such period in respect of long term Indebtedness of Overnite and the
Subsidiaries, to the extent that such payments reduced any scheduled principal
payments that would have become due within one year after the date of the
applicable payment, (d) Rent Expense for such period, (e) the aggregate amount
of Restricted Payments made by Overnite and the Subsidiaries to a person other
than a Loan Party during such period and (f) the aggregate amount of income
Taxes paid in cash by Overnite and the Subsidiaries during such period.

 

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations) of Overnite and the Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, plus (b) any interest accrued during
such period in respect of Indebtedness of Overnite or any Subsidiary that is
required to be capitalized rather than included in consolidated interest expense
for such period in accordance with GAAP. For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received by Overnite or any Subsidiary with respect to interest rate Hedging
Agreements.

 

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Overnite and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the net
income, if positive, of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by the Subsidiary of that net
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary, (b) the net income or loss of any
person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with Overnite or any Subsidiary or the date that such person’s
assets are acquired by the Borrower or any Subsidiary, (c) the income of

 

-5-



--------------------------------------------------------------------------------

any person in which any other person (other than the Borrower or a wholly owned
Subsidiary or any director holding qualifying shares in accordance with
applicable law) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Overnite or a wholly owned
Subsidiary by such person during such period, (d) any gains or losses
attributable to sales of assets out of the ordinary course of business and (e)
any extraordinary gains or losses (as determined in accordance with GAAP).

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Disqualified Stock” shall mean any Equity Interest which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable
at the sole option of the holder thereof, in whole or in part, or requires the
payment of any cash dividend, in each case at any time on or prior to the first
anniversary of the Revolving Credit Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in (a) above, in each case at
any time prior to the first anniversary of the Revolving Credit Maturity Date.

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives, orders (including consent orders), and
agreements in each case, relating to protection of the environment, natural
resources, human health and safety or the presence, Release of, or exposure to,
Hazardous Materials, or the generation, manufacture, processing, distribution,
use, treatment, storage, transport, recycling or handling of, or the arrangement
for such activities with respect to, Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

-6-



--------------------------------------------------------------------------------

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire such equity interests or such convertible or exchangeable obligations.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Overnite or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of Overnite or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; (e) the receipt by Overnite or any of its
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
the intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the adoption of any amendment to a Plan that would
require the provision of security pursuant to Section 401(a)(29) of the Code or
Section 307 of ERISA; (g)the receipt by Overnite or any of its ERISA Affiliates
of any notice, or the receipt from any Multiemployer Plan by Overnite or any of
its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA; (h) the
occurrence of a “prohibited transaction” with respect to which Overnite or any
Subsidiary could be liable; or (i) any other event or condition with respect to
a Plan or Multiemployer Plan that could result in liability of Overnite or any
Subsidiary.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income, franchise or
similar taxes imposed on (or measured by) all or part of its net income by the
United States of America or any State or political subdivision thereof, or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or, in the case of any Lender or any Issuing

 

-7-



--------------------------------------------------------------------------------

Bank, in which its applicable lending office is located or by any political
subdivision of any of the foregoing jurisdictions, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a recipient
(other than an assignee pursuant to a request by the Borrower under Section
2.21(a)), any withholding tax that is imposed on amounts payable to such
recipient at the time such recipient becomes a party to this Agreement (or
designates a new lending office), except to the extent that such recipient (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.20(a), (d) any withholding
tax that is attributable to a recipient’s failure to comply with Section
2.20(e), (e) any backup withholding tax and (f) any Tax imposed by any
jurisdiction solely as a result of one or more present or former connections
between the Administrative Agent, the relevant Lender, the relevant Issuing Bank
or any other relevant recipient and such jurisdiction (other than any such
connections arising solely from any such person’s having executed, delivered or
performed its obligations or received a payment under, or enforced, any of the
Loan Documents).

 

“Existing Letters of Credit” shall mean each letter of credit previously issued
for the account of the Borrower that is (a) outstanding on the Closing Date and
(b) listed on Schedule 1.01(a).

 

“Facility” shall mean the revolving credit facility provided for under this
Agreement.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Fee Letter dated September 28, 2004, among the
Borrower, SunTrust Capital Markets, Inc. and the Administrative Agent.

 

“Fees” shall mean the Commitment Fees, the Administrative Agent Fees, the L/C
Participation Fees and the Issuing Bank Fees.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

 

“Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDAR for such period made during such period to (b) Consolidated
Fixed Charges for such period.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” shall mean U.S. generally accepted accounting principles applied on a
consistent basis.

 

-8-



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body having
jurisdiction over the Administrative Agent, the Lenders, the Issuing Banks,
Overnite, the Borrower, any Subsidiaries or any of their respective properties.

 

“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation, (b)
to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantee Agreement” shall mean the Guarantee Agreement, dated as of November
5, 2003, as reaffirmed pursuant to that certain Reaffirmation of Guarantee
Agreement, dated as of the date hereof, made by Overnite and the Subsidiary
Guarantors in favor of the Collateral Agent for the ratable benefit of the
Secured Parties.

 

“Guarantors” shall mean Overnite and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Holding” shall mean Overnite Holding, Inc., a Delaware corporation.

 

“Inactive Subsidiary” shall mean, at any time, any Subsidiary that (a) has
consolidated assets of less than $10,000 at such time, (b) has not conducted any
business or other operations during the prior 12-month period and (c) has no
outstanding Indebtedness at such time.

 

“Incremental Revolving Facility Amount” shall mean, at any time, an amount equal
to (a) $400,000,000 less (b) the aggregate principal amount of all Revolving
Credit Commitments established prior to such time pursuant to Section 2.24.

 

-9-



--------------------------------------------------------------------------------

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed (but
only to the extent of the fair market value of such property), (g) all
Guarantees by such person of Indebtedness of others, (h) all Capital Lease
Obligations and Synthetic Lease Obligations of such person, (i) all obligations
of such person as an account party in respect of letters of credit, (j) all
obligations of such person in respect of bankers’ acceptances, (k) all
obligations of such person in respect of Disqualified Stock and (l) all
Securitization Debt of such person. The Indebtedness of any person shall include
the Indebtedness of any partnership in which such person is a general partner,
except to the extent such Indebtedness is by its terms expressly non-recourse to
such person.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December, and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing, and, in addition, the date of any prepayment of a Eurodollar
Borrowing or conversion of a Eurodollar Borrowing to an ABR Borrowing.

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Issuing Bank” shall mean, as the context may require, (a) SunTrust Bank, in its
capacity as the issuer of Letters of Credit hereunder, (b) with respect to each
Existing Letter of Credit, the Lender that issued such Existing Letter of
Credit, and (c) any other Lender that may become an Issuing Bank pursuant to
Section 2.23(i) or 2.23(k), with respect to Letters of Credit issued by such
Lender. Any Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

-10-



--------------------------------------------------------------------------------

“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.05(c).

 

“L/C Commitment” shall mean the commitment of the Issuing Banks to issue Letters
of Credit pursuant to Section 2.23. The initial aggregate amount of the L/C
Commitment is $175,000,000; provided, however, that the L/C Commitment may be
(a) reduced at any time and from time to time by the Borrower or (b) increased,
at the request of the Borrower and with the written approval of the Issuing
Banks, in connection with (and by all or any portion of the amount of) any
increase in the Total Revolving Credit Commitment pursuant to Section 2.24.

 

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit issued (or deemed issued) under Section 2.23.

 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
stated amount of all Letters of Credit issued (or deemed issued) pursuant to
Section 2.23 and outstanding at such time and (b) the aggregate principal amount
of all L/C Disbursements that have not yet been reimbursed at such time. The L/C
Exposure of any Revolving Credit Lender at any time shall equal its Pro Rata
Percentage of the aggregate L/C Exposure at such time.

 

“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.05(c).

 

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance. Unless the context clearly indicates otherwise, the
term “Lenders” shall include the Swingline Lender.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to Section
2.23 and the Existing Letters of Credit.

 

“Leverage Ratio” shall mean, on any date, the ratio of Total Debt on such date
to Consolidated EBITDAR for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate of interest per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is two Business
Days prior to the commencement of such Interest Period by reference to the
British Bankers’ Association Interest Settlement Rates for deposits in dollars
(as set forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for a period equal to such Interest Period to major banks in the London
interbank market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period.

 

-11-



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
Capital Lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

“Loan Documents” shall mean this Agreement, the Guarantee Agreement, the Fee
Letter and the Security Documents.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean the Revolving Loans and the Swingline Loans.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, results of operations or condition (financial or otherwise) of
Overnite and the Subsidiaries, taken as a whole, or (b) a materially adverse
effect on the validity or enforceability of any of the Loan Documents or a
material impairment of the rights of or benefits available to the Lenders under
any Loan Document.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Hedging Agreements,
of any one or more of Overnite and the Subsidiaries in an aggregate principal
amount exceeding $10,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of Overnite or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that Overnite or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Motor Cargo” shall mean Motor Cargo Industries, Inc., a Utah corporation.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Obligations” shall mean the due and punctual payment by the Borrower of (i) the
principal of and premium, if any, and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans (including all “Term Loans” converted to Revolving Loans on the
Closing Date), when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,

 

-12-



--------------------------------------------------------------------------------

insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Borrower to the Secured Parties
hereunder and under the other Loan Documents, (b) the due and punctual payment
and performance of all covenants, agreements, obligations and liabilities of the
Loan Parties under or pursuant to this Agreement and the other Loan Documents
and (c) the due and punctual payment and performance of all obligations of any
Loan Party under each Hedging Agreement entered into with a counterparty that
was a Lender (or an Affiliate of a Lender) at the time such Hedging Agreement
was entered into.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise similarly with respect to, any Loan Document.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Permitted Investments” shall mean:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof), in each case maturing within one year from the date of
acquisition thereof;

 

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, credit ratings of
A2 or better from S&P or P2 or better from Moody’s;

 

(c) investments in certificates of deposit, banker’s acceptances, time deposits
and eurodollar time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank or savings and loan association organized under
the laws of the United States of America or any State thereof that has a
combined capital and surplus and undivided profits of not less than $500,000,000
and whose short term debt is rated either A2 or better by S&P or P2 or better by
Moody’s;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

 

(e) investments in money market funds, substantially all of whose assets are
invested in investments of the type described in clauses (a) through (d) above;

 

(f) auction rate preferred stock or bonds rated either A or better by S&P or A2
or better by Moody’s;

 

(g) tax-exempt securities, including municipal notes, auction rate floaters and
floating rate notes, rated at least A2 or better by S&P or P2 or better by
Moody’s, and maturing within one year from the date of acquisition thereof; and

 

-13-



--------------------------------------------------------------------------------

(h) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” shall mean the Pledge Agreement, dated as of November 5,
2003, as reaffirmed by that certain Reaffirmation of Pledge Agreement, dated as
of the date hereof, among Overnite, the Subsidiaries party thereto and the
Collateral Agent for the ratable benefit of the Secured Parties.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by SunTrust Bank as its prime rate in effect at its principal
office in Atlanta, Georgia; each change in the Prime Rate shall be effective on
the date such change is publicly announced as being effective. The parties
hereto acknowledge that the rate announced publicly by Sun Trust Bank as its
Prime Rate is a base rate and shall not necessarily be its lowest or best rate
charged.

 

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, in connection with the incurrence of any Indebtedness under
Section 6.01(j), compliance with such covenant or test after giving effect to
any incurrence of such Indebtedness.

 

“Pro Forma Compliance” shall mean, at any date of determination, that Overnite
and its Subsidiaries shall be in pro forma compliance with the covenants set
forth in Sections 6.10 and 6.11 as of the last day of the most recent fiscal
quarter-end (computed on the basis of (a) balance sheet amounts as of the most
recently completed fiscal quarter and (b) income statement amounts for the most
recently completed period of four consecutive fiscal quarters, in each case, for
which financial statements shall have been delivered to the Administrative Agent
and calculated on a Pro Forma Basis).

 

“Pro Rata Percentage” of any Revolving Credit Lender at any time shall mean the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitments shall
have expired or been terminated, the Pro Rata Percentages shall be determined on
the basis of the Revolving Credit Commitments and Total Revolving Credit
Commitment most recently in effect.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

-14-



--------------------------------------------------------------------------------

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is advised
or managed by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Rent Expense” shall mean, for any period, the aggregate rent expense (both
accrued and paid but without duplication) of Overnite and its Subsidiaries for
such period in accordance with GAAP, but excluding therefrom (a) any rent
expense included in the calculation of Consolidated Interest Expense, (b) any
rent expense included in the calculation of Capital Lease Obligations or
Synthetic Lease Obligations, (c) aggregate rent expense under lease arrangements
of fewer than 365 days’ duration (after giving effect to any renewal options),
and (d) solely for purposes of calculating Total Debt, the obligations of any
person to pay rent or other amounts under any Synthetic Lease which are
attributable to interest.

 

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swingline Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit
Commitments representing more than 50% of the sum of all Loans outstanding
(excluding Swingline Loans), L/C Exposure, Swingline Exposure and unused
Revolving Credit Commitments at such time.

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Overnite or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in Overnite or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in Overnite or any Subsidiary,
but excluding any dividend or other distribution made by Holding to Union
Pacific Corporation during any period ending on or before September 30, 2004.

 

“Revolving Credit Borrowing” shall mean a Borrowing comprised of Revolving
Loans.

 

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder as set forth on
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such Lender
assumed its Revolving Credit Commitment, as applicable, as the same may be (a)
reduced from time to time pursuant to

 

-15-



--------------------------------------------------------------------------------

Section 2.09, (b) increased from time to time pursuant to Section 2.24 and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Revolving Loans
of such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Credit Lender” shall mean a Lender with a Revolving Credit Commitment
or an outstanding Revolving Loan.

 

“Revolving Credit Maturity Date” shall mean November 3, 2009.

 

“Revolving Loans” shall mean the revolving loans made by the Lenders to the
Borrower pursuant to clause (b) of Section 2.01.

 

“S&P” shall mean Standard& Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Secured Parties” shall have the meaning assigned to such term in the Pledge
Agreement.

 

“Securitization Debt” shall have the meaning assigned to such term in the
definition of the term “Securitization Transaction”.

 

“Securitization Transaction” shall mean, with respect to any person, (i) any
transfer by such person of accounts receivable, rights to future lease payments
or residuals or other financial assets, and related property, or interests
therein (a) to a trust, partnership, limited liability company, corporation or
other entity, which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or any successor
transferee of Indebtedness or securities (collectively, “Securitization Debt”)
that are to receive payments from, or that represent interests in, the cash flow
derived from such accounts receivable, rights to future lease payments or
residuals or other financial assets, and related property, or interests therein,
or (b) directly to one or more investors or other purchasers, (ii) the issuance
of any Indebtedness of such person secured substantially entirely by accounts
receivable, rights to future lease payments or residuals or other financial
assets, and related property or (iii) any factoring transaction involving
substantially entirely accounts receivable, rights to future lease payments or
residuals or other financial assets, and related property.

 

“Security Documents” shall mean the Pledge Agreement and each of the security
agreements and other instruments and documents executed and delivered pursuant
to any of the foregoing or pursuant to Section 5.08.

 

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of

 

-16-



--------------------------------------------------------------------------------

the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board and any
other banking authority, domestic or foreign, to which the Administrative Agent
or any Lender (including any branch, Affiliate or other fronting office making
or holding a Loan) is subject for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Eurodollar Loans shall be deemed to constitute
Eurocurrency Liabilities) as defined in Regulation D of the Board) and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D. Statutory Reserves shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, or (b) that is, at the time any determination
is made, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary” shall mean any direct or indirect subsidiary of Overnite.

 

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(b),
and each other Subsidiary that is or becomes a party to the Guarantee Agreement.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.09 .

 

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Revolving Credit Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean SunTrust Bank, in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.22.

 

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
(and not accounted for as a Capital Lease under GAAP) and (b) in respect of
which the lessee retains or obtains ownership of the property so leased for U.S.
federal income tax purposes, other than any such lease under which such person
is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the sum of (a) the obligations of such person to pay rent or other amounts under
any Synthetic Lease

 

-17-



--------------------------------------------------------------------------------

which are attributable to principal and, without duplication, (b) the amount of
any purchase price payment under any Synthetic Lease assuming the lessee
exercises the option to purchase the leased property at the end of the lease
term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Debt” shall mean, at any time, the sum of (a) the total Indebtedness of
Overnite and the Subsidiaries at such time determined on a consolidated basis
and (b) the product of (i) the Rent Expense of Overnite and its Subsidiaries on
a consolidated basis for the immediately preceding four fiscal quarters
multiplied by (ii) 8.

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate
amount of the Revolving Credit Commitments, as in effect at such time. The
initial Total Revolving Credit Commitment is $250,000,000.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by each Loan Party of each of the Loan Documents to which it is to
be a party and, in the case of the Borrower, the making of the initial
Borrowings hereunder and (b) the payment of related fees and expenses.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b)

 

-18-



--------------------------------------------------------------------------------

all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided, however, that if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI or any related definition to eliminate the effect of any
change in GAAP occurring after the date of this Agreement on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend Article VI or any related definition for such
purpose), then the Borrower’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Borrower and the Required Lenders.

 

SECTION 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

ARTICLE IA

 

INCREASE IN REVOLVING COMMITMENTS

 

SECTION 1A Increase in Revolving Commitments; Conversion of Term Loans. Each
Revolving Credit Lender hereby agrees that its Revolving Credit Commitment is
changed to the amount set forth on Schedule 2.01 for such Lender, and the Total
Revolving Credit Commitment shall be $250,000,000. Immediately after giving
effect hereto, all Term Loans (as defined in the Original Credit Agreement)
outstanding under the Original Credit Agreement shall have been converted into,
and continue to be outstanding as, Revolving Loans, and the outstanding
principal amount hereunder of all Term Loans and Term Loan Commitments (as
defined in the Original Credit Agreement) shall be zero. The outstanding
Revolving Loans shall then be reallocated among the Revolving Credit Lenders
such that the aggregate Revolving Loans outstanding on the Closing Date are
shared among the Revolving Credit Lenders pro rata based upon their respective
Revolving Credit Commitments. The Revolving Credit Lenders waive the notice,
minimum borrowing and other requirements of Section 2.02 solely in connection
with the conversion of the Term Loans into Revolving Loans on the Closing Date.

 

ARTICLE II

 

THE CREDITS

 

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, (a) to make Revolving Loans to the Borrower, at any
time and from time to time on or after the date hereof, and until the earlier of
the Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitment of such Lender in accordance with the terms hereof, in an aggregate
principal amount at any time outstanding that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Revolving Credit Commitment,
(b) the

 

-19-



--------------------------------------------------------------------------------

Issuing Banks agree to issue Letters of Credit in accordance with Section 2.23
and (c) the Swingline Lender agrees to make Swingline Loans in accordance with
Section 2.22. Within the limits set forth in clause (a) of the preceding
sentence and subject to the terms, conditions and limitations set forth herein,
the Borrower may borrow, pay or prepay and reborrow Revolving Loans.

 

SECTION 2.02. Loans. (a) Each Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their applicable Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Except for Loans deemed made
pursuant to Section 2.02(f), the Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $1,000,000 and
not less than $5,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.

 

(b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than eight Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof by
wire transfer of immediately available funds to such account as the
Administrative Agent may designate not later than 11:00 a.m., Eastern time, and
the Administrative Agent shall promptly transfer the amounts so received to the
account designated by the Borrower in the applicable Borrowing Request or, if a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, return the amounts so received to the
respective Lenders.

 

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative Agent
at (i) in the case of the Borrower, the interest rate applicable at the time to

 

-20-



--------------------------------------------------------------------------------

the Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

 

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Revolving Credit Borrowing if the Interest Period
requested with respect thereto would end after the Revolving Credit Maturity
Date.

 

(f) If an Issuing Bank shall not have received from the Borrower the payment
required to be made by Section 2.23(e) within the time specified in such
Section, such Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each
Revolving Credit Lender of such L/C Disbursement and its Pro Rata Percentage
thereof. Each Revolving Credit Lender shall pay by wire transfer of immediately
available funds to the Administrative Agent not later than 2:00 p.m., Eastern
time, on such date (or, if such Revolving Credit Lender shall have received such
notice later than 12:00 (noon), Eastern time, on any day, not later than 10:00
a.m., Eastern time, on the immediately following Business Day), an amount equal
to such Lender’s Pro Rata Percentage of such L/C Disbursement (it being
understood that such amount shall be deemed to constitute an ABR Revolving Loan
of such Lender and such payment shall be deemed to have reduced the L/C
Exposure), and the Administrative Agent will promptly pay to such Issuing Bank
amounts so received by it from the Revolving Credit Lenders. The Administrative
Agent will promptly pay to such Issuing Bank any amounts received by it from the
Borrower pursuant to Section 2.23(e) prior to the time that any Revolving Credit
Lender makes any payment pursuant to this paragraph (f); any such amounts
received by the Administrative Agent thereafter will be promptly remitted by the
Administrative Agent to the Revolving Credit Lenders that shall have made such
payments and to such Issuing Bank, as their interests may appear. If any
Revolving Credit Lender shall not have made its Pro Rata Percentage of such L/C
Disbursement available to the Administrative Agent as provided above, such
Lender and the Borrower severally agree to pay interest on such amount, for each
day from and including the date such amount is required to be paid in accordance
with this paragraph to but excluding the date such amount is paid, to the
Administrative Agent for the account of such Issuing Bank at (i) in the case of
the Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Effective Rate, and for each
day thereafter, the Alternate Base Rate.

 

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing (other than a
Swingline Loan or a deemed Borrowing pursuant to Section 2.02(f), as to which
this Section 2.03 shall not apply), the Borrower shall hand deliver or telecopy
to the Administrative Agent a duly completed Borrowing Request (a) in the case
of a Eurodollar Borrowing, not later than 11:00 a.m., Eastern time, three
Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 10:00 a.m., Eastern time, on the same Business Day as
the proposed Borrowing. Each Borrowing Request shall be irrevocable, shall be
signed by or on behalf of the Borrower and shall specify the following
information: (i) whether the Borrowing then being requested is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to

 

-21-



--------------------------------------------------------------------------------

which funds are to be disbursed; (iv) the amount of such Borrowing; and (v) if
such Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

 

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to each Lender, through the Administrative
Agent, the then unpaid principal amount of each Revolving Loan of such Lender on
the Revolving Credit Maturity Date. The Borrower hereby promises to pay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
Revolving Credit Maturity Date.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

(c) The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the Type thereof and, if applicable, the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower or any Guarantor and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

 

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

 

SECTION 2.05. Fees. (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year and on each date on which any Commitment of such Lender
shall expire or be

 

-22-



--------------------------------------------------------------------------------

terminated as provided herein, a commitment fee (a “Commitment Fee”) equal to
the Applicable Percentage per annum in effect from time to time on the daily
unused amount of the Commitments of such Lender (other than the Swingline
Commitment) during the preceding quarter (or other period commencing with the
date hereof or ending with the Revolving Credit Maturity Date or the date on
which the Commitments of such Lender shall expire or be terminated). All
Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. The Commitment Fee due to each Lender shall
commence to accrue on the date hereof and shall cease to accrue on the date on
which the Commitment of such Lender shall expire or be terminated as provided
herein. For purposes of calculating Commitment Fees only, no portion of the
Revolving Credit Commitments shall be deemed utilized as a result of outstanding
Swingline Loans.

 

(b) The Borrower agrees to pay to the Administrative Agent, for its own account,
the administration fees set forth in the Fee Letter at the times and in the
amounts specified therein (the “Administrative Agent Fees”).

 

(c) The Borrower agrees to pay (i) to each Revolving Credit Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Credit Commitment
of such Lender shall be terminated as provided herein, a fee (an “L/C
Participation Fee”) calculated on such Lender’s Pro Rata Percentage of the daily
aggregate L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) during the preceding quarter (or shorter period
commencing with the date hereof or ending with the Revolving Credit Maturity
Date or the date on which all Letters of Credit have been canceled or have
expired and the Revolving Credit Commitments of all Lenders shall have been
terminated) at a rate per annum equal to the Applicable Margin from time to time
used to determine the interest rate on Revolving Credit Borrowings comprised of
Eurodollar Loans pursuant to Section 2.06, and (ii) to each Issuing Bank, with
respect to each Letter of Credit issued by it, a fronting fee, on the last
Business Day of March, June, September and December which shall accrue at the
rate of 0.125% per annum on the daily amount of the L/C Exposure (excluding any
portion thereof attributable to unreimbursed L/C Disbursements) during the
preceding quarter (or shorter period commencing with the date hereof or ending
with the Revolving Credit Maturity Date or the date on which all the Letters of
Credit have been canceled or have expired and the Revolving Credit Commitments
of all the Lenders shall have been terminated), as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder (the “Issuing Bank
Fees”). All L/C Participation Fees and Issuing Bank Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days.

 

(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Banks. Except for errors in the calculation thereof, once paid, none of the Fees
shall be refundable under any circumstances.

 

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing, including each Swingline Loan, shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be, when the Alternate Base Rate is
determined by reference to the Prime Rate and

 

-23-



--------------------------------------------------------------------------------

over a year of 360 days at all other times and calculated from and including the
date of such Borrowing to but excluding the date of repayment thereof) at a rate
per annum equal to the Alternate Base Rate.

 

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

 

(c) Interest on each Loan shall be payable to the applicable Lenders, through
the Administrative Agent, on the Interest Payment Dates applicable to such Loan
except as otherwise provided in this Agreement. The applicable Alternate Base
Rate or Adjusted LIBO Rate for each Interest Period or day within an Interest
Period, as the case may be, shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

SECTION 2.07. Default Interest. Upon the occurrence and during the continuation
of any Event of Default, the outstanding principal amount of all Loans and, to
the extent permitted by applicable law, any interest payments thereon not paid
when due and any fees and other amounts then due and payable hereunder, shall
thereafter bear interest payable upon demand at a rate that is 2% per annum in
excess of the interest rate otherwise payable under this Agreement with respect
to the applicable Loans (or, in the case of any such fees and other amounts, at
a rate which is 2% per annum in excess of the interest rate otherwise payable
under this Agreement for ABR Loans) (“Default Interest”); provided, that in the
case of Eurodollar Loans, upon the expiration of the Interest Period in effect
at the time any such increase in interest rate is effective, such Eurodollar
Loans shall thereupon become ABR Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable under this Agreement for ABR Loans.

 

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to a majority in interest of the Lenders of the
relevant Class of making or maintaining their Eurodollar Loan during such
Interest Period, or that reasonable means do not exist for ascertaining the
Adjusted LIBO Rate, the Administrative Agent shall, as soon as practicable
thereafter, give written or telecopy notice of such determination to the
Borrower and the Lenders. In the event of any such determination, until the
Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing pursuant to Section 2.03 or 2.10 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

 

SECTION 2.09. Termination and Reduction of Commitments. (a) The Revolving Credit
Commitments, the Swingline Commitment and the L/C Commitment shall automatically
terminate on the Revolving Credit Maturity Date.

 

-24-



--------------------------------------------------------------------------------

(b) Upon at least three Business Days’ prior irrevocable written or telecopy
notice (or telephonic notice promptly confirmed by written notice) to the
Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Revolving Credit
Commitments; provided, however, that (i) each partial reduction of the Revolving
Credit Commitments shall be in an integral multiple of $1,000,000 and in a
minimum amount of $5,000,000 and (ii) the Total Revolving Credit Commitment
shall not be reduced to an amount that is less than the Aggregate Revolving
Credit Exposure at the time. Any such termination or reduction will be without
premium or penalty, subject to the provisions of Section 2.16.

 

(c) Each reduction in the Revolving Credit Commitments hereunder shall be made
ratably among the Lenders in accordance with their respective applicable
Commitments. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of termination of the Commitments of any
Class, all accrued and unpaid Commitment Fees relating to such Class so
terminated or reduced accrued to but excluding the date of such termination.

 

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
(a) not later than 12:00 (noon), Eastern time, one Business Day prior to
conversion, to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not
later than 10:00 a.m., Eastern time, three Business Days prior to conversion or
continuation, to convert any ABR Borrowing into a Eurodollar Borrowing or to
continue any Eurodollar Borrowing as a Eurodollar Borrowing for an additional
Interest Period, and (c) not later than 10:00 a.m., Eastern time, three Business
Days prior to conversion, to convert the Interest Period with respect to any
Eurodollar Borrowing to another permissible Interest Period, subject in each
case to the following:

 

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

 

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

 

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

 

-25-



--------------------------------------------------------------------------------

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

 

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

 

(vii) Intentionally omitted; and

 

(viii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into a new Interest Period as an ABR Borrowing.

 

SECTION 2.11. Intentionally Omitted.

 

SECTION 2.12. Prepayment. (a) The Borrower shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, upon written or
telecopy notice (or telephonic notice promptly confirmed by written notice) to
the Administrative Agent given prior to 11:00 a.m., Eastern time, at least three
Business Days prior to the proposed prepayment of any Eurodollar Loan, or
written or telecopy notice (or telephonic notice promptly confirmed by written
notice) to the Administrative Agent given prior to 10:00 a.m., Eastern time, on
the Business Day of any proposed prepayment of an ABR Loan; provided, however,
that each partial prepayment shall be in an amount that is an integral multiple
of $1,000,000 and not less than $3,000,000.

 

(b) Intentionally omitted.

 

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated

 

-26-



--------------------------------------------------------------------------------

therein. All prepayments under this Section 2.12 shall be subject to Section
2.16 but shall otherwise be made without premium or penalty. All prepayments
under this Section 2.12 shall be accompanied by accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment;
provided, however, that in the case of a prepayment of an ABR Revolving Loan or
a Swingline Loan that is not made in connection with a termination of the
Revolving Credit Commitments, the accrued and unpaid interest on the principal
amount prepaid shall be payable on the next scheduled Interest Payment Date with
respect to such ABR Revolving Loan or Swingline Loan.

 

SECTION 2.13. Mandatory Prepayments. In the event of any termination of the
Revolving Credit Commitments, the Borrower shall, on the date of such
termination, (a) repay or prepay all its outstanding Revolving Credit Borrowings
and all outstanding Swingline Loans and (b) (i) immediately replace and return
all outstanding Letters of Credit or (ii) deposit cash collateral with the
Collateral Agent to be held and applied in accordance with Section 2.23(j) and
use commercially reasonable efforts to replace and return all outstanding
Letters of Credit. If as a result of any partial reduction of the Revolving
Credit Commitments, the Aggregate Revolving Credit Exposure would exceed the
Total Revolving Credit Commitment after giving effect thereto, then the Borrower
shall, on the date of such reduction, repay or prepay Revolving Credit
Borrowings or Swingline Loans (or a combination thereof) in an amount equal to
such excess. All prepayments of Borrowings under this Section 2.13 shall be
subject to Section 2.16, but shall otherwise be without premium or penalty.

 

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
or any Issuing Bank (except any such reserve requirement which is reflected in
the Adjusted LIBO Rate) or shall impose on such Lender or such Issuing Bank or
the London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein, and the result of any of the foregoing shall be to increase the cost to
such Lender or such Issuing Bank of making or maintaining any Eurodollar Loan or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender or such Issuing Bank hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Lender
or such Issuing Bank to be material, then the Borrower will pay to such Lender
or such Issuing Bank, as the case may be, upon demand such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b) If any Lender or any Issuing Bank shall have determined that any Change in
Law regarding capital adequacy has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by such
Issuing Banks pursuant hereto to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing

 

-27-



--------------------------------------------------------------------------------

Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy) by an amount deemed by such Lender or
such Issuing Bank to be material, then from time to time the Borrower shall pay
to such Lender or such Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Bank or such Lender’s
or such Issuing Bank’s holding company for any such reduction suffered.

 

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) above shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank the amount shown as due on
any such certificate delivered by it within 30 days after its receipt of the
same.

 

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
any Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is 120
days prior to such request if such Lender or such Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances would
result in a claim for increased compensation by reason of such increased costs
or reductions; provided further that the foregoing limitation shall not apply to
any increased costs or reductions arising out of the retroactive application of
any Change in Law within such 120-day period. The protection of this Section
shall be available to each Lender and each Issuing Bank regardless of any
possible contention of the invalidity or inapplicability of the Change in Law
that shall have occurred or been imposed.

 

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans), whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such or to convert a Eurodollar Loan into an ABR Loan,
as the case may be), unless such declaration shall be subsequently withdrawn;
and

 

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

 

-28-



--------------------------------------------------------------------------------

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

 

SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of any
event, other than a default by such Lender in the performance of its obligations
hereunder, which results in (a) such Lender receiving or being deemed to receive
any amount on account of the principal of any Eurodollar Loan prior to the end
of the Interest Period in effect therefor, (b) the conversion of any Eurodollar
Loan to an ABR Loan, or the conversion of the Interest Period with respect to
any Eurodollar Loan, in each case other than on the last day of the Interest
Period in effect therefor, or (c) any Eurodollar Loan to be made by such Lender
(including any Eurodollar Loan to be made pursuant to a conversion or
continuation under Section 2.10) not being made after notice of such Loan shall
have been given by the Borrower hereunder (any of the events referred to in this
sentence being called a “Breakage Event”). In the case of any Breakage Event,
such loss shall include an amount equal to the excess, as reasonably determined
by such Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that
is the subject of such Breakage Event for the period from the date of such
Breakage Event to the last day of the Interest Period in effect (or that would
have been in effect) for such Loan over (ii) the amount of interest likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such Breakage Event for such period. A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 30 days after its
receipt of the same.

 

SECTION 2.17. Pro Rata Treatment. Except as required under Section 2.15, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees or the L/C
Participation Fees, each reduction of the Revolving Credit Commitments and each
conversion of any Borrowing to or continuation of any Borrowing as a Borrowing
of any Type shall be allocated pro rata among the Lenders in accordance with
their respective applicable Commitments (or, if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of their outstanding Loans or participations in L/C Disbursements, as
applicable). Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing to the next higher or lower
whole dollar amount.

 

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under Section
506 of Title 11 of the United States

 

-29-



--------------------------------------------------------------------------------

Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, obtain payment (voluntary
or involuntary) in respect of any Loan or L/C Disbursement as a result of which
the unpaid portion of its Loans and participations in L/C Disbursements shall be
proportionately less than the unpaid portion of the Loans and participations in
L/C Disbursements of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price for, a participation in the Loans and L/C
Exposure of such other Lender, so that the aggregate unpaid amount of the Loans
and L/C Exposure and participations in Loans and L/C Exposure held by each
Lender shall be in the same proportion to the aggregate unpaid amount of all
Loans and L/C Exposure then outstanding as the amount of its Loans and L/C
Exposure prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the amount of all Loans and L/C Exposure outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Borrower and Overnite expressly
consent to the foregoing arrangements and agree that any Lender holding a
participation in a Loan or L/C Disbursement deemed to have been so purchased
may, subject to the provisions of Section 9.06, exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower or any other Loan Party to such Lender by reason thereof as
fully as if such Lender had made a Loan directly to the Borrower in the amount
of such participation.

 

SECTION 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder and under any other Loan Document not later than 12:00
(noon), Eastern time, on the date when due in immediately available dollars,
without setoff, defense or counterclaim. Each such payment (other than (i)
Issuing Bank Fees, which shall be paid directly to the Issuing Banks, and (ii)
principal of and interest on Swingline Loans, which shall be paid directly to
the Swingline Lender except as otherwise provided in Section 2.21(e)) shall be
made to the Administrative Agent at its offices at 303 Peachtree Street, N.E.,
Atlanta, Georgia 30308.

 

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Fees, if applicable.

 

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or such Lender (as the case may be)
receives an amount equal to the sum it would have received had no

 

-30-



--------------------------------------------------------------------------------

such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank within 10 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto (except to the extent arising
from the gross negligence or willful misconduct of the Administrative Agent,
such Lender or such Issuing Bank), whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, an Issuing Bank or by the
Administrative Agent on its behalf or on behalf of a Lender or an Issuing Bank,
shall be conclusive absent manifest error; provided, however that any demand by
the Administrative Agent, any Lender or any Issuing Bank hereunder shall be made
no later than 120 days after the earlier of: (1) the date on which the
Administrative Agent, such Lender or such Issuing Bank pays such Indemnified
Taxes or Other Taxes or (2) the date on which the relevant Governmental
Authority makes written demand for payment of such Indemnified Taxes or Other
Taxes.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) Any Lender or Issuing Bank that is entitled to an exemption from or
reduction of withholding tax (including backup withholding tax) under the law of
the jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or Governmental Authority, such properly
completed and executed documentation prescribed by applicable law or
Governmental Authority or reasonably requested by the Borrower as will permit
such payments to be made without withholding or at a reduced rate of
withholding.

 

(f) If the Administrative Agent or a Lender or an Issuing Bank receives a refund
of, or receives an actual economic benefit from the utilization of any credit
against, any Taxes or Other Taxes in respect of any Indemnified Taxes or Other
Taxes for which it has received an indemnity payment from (or an additional
amount has been paid by) the Borrower, the Administrative Agent or such Lender
or such Issuing Bank shall within 60 days from the date of such receipt pay
over, without duplication, the amount of such refund or benefit to the Borrower
(but only to the extent of indemnity payments made or other amounts paid by the
Borrower

 

-31-



--------------------------------------------------------------------------------

under this Section 2.20 with respect to such Indemnified Taxes or Other Taxes
giving rise to such refund or credit, net of all reasonable out-of-pocket
expenses of the Administrative Agent or such Lender or such Issuing Bank and
without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund)), provided that the Borrower (upon
written request of the Administrative Agent or such Lender or such Issuing Bank)
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender or Issuing Bank (i) in the event the
Administrative Agent or such Lender or such Issuing Bank is required to repay
such refund to such Governmental Authority or (ii) in the event that an
adjustment by such Governmental Authority or any change in the Administrative
Agent’s, such Lender’s or such Issuing Bank’s tax position or tax circumstances
reduces the actual economic benefit from the utilization of such credit received
by such Administrative Agent, Lender or Issuing Bank, as the case may be.
Nothing in this paragraph shall be construed to require the Administrative Agent
or any Lender or any Issuing Bank to make available to the Borrower any tax
return or other information that the Administrative Agent or such Lender or such
Issuing Bank deems to be confidential or proprietary. In addition, whether the
Administrative Agent, a Lender or an Issuing Bank has received a refund or
utilized any credit described above, and the amount of any actual economic
benefit received from any such utilization, shall be determined by the
Administrative Agent, Lender or Issuing Bank, as appropriate. The parties agree
that, for purposes of determining whether the Administrative Agent, any Lender
or Issuing Bank, as the case may be, has utilized any credit against Tax
described in this paragraph, any provision of applicable law regarding the order
or timing of utilization of credits against Tax shall be given effect and that,
if any such provision of applicable law deems credits of any type or class to be
utilized before or after credits of another type or class and any such type or
class includes credits described in this paragraph, then any credits described
in this paragraph will be deemed not to have been utilized until after all other
credits of such type or class are utilized. For the avoidance of doubt, the
parties agree that, to the extent utilization of any credit against Tax gives
rise to both an actual economic benefit and a refund, this paragraph shall
require the Administrative Agent, any Lender or Issuing Bank to pay over to the
Borrower with respect to such utilization only the amount of such economic
benefit, but not any other amount in respect of such refund.

 

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or any Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.14, (ii) any Lender or
any Issuing Bank delivers a notice described in Section 2.15, (iii) pursuant to
Section 2.20 the Borrower is required to pay any additional amount (including
any tax indemnity payment) to any Lender or any Issuing Bank or any Governmental
Authority on account of any Lender or any Issuing Bank or (iv) any Lender
refuses to consent to any amendment, waiver or other modification of any Loan
Document requested by the Borrower that requires the consent of a greater
percentage of the Lenders than the Required Lenders and such amendment, waiver
or other modification is consented to by the Required Lenders, the Borrower may,
at its sole expense and effort (including with respect to the processing and
recordation fee referred to in Section 9.04(b)), upon notice to such Lender or
such Issuing Bank and the Administrative Agent, require such Lender or such
Issuing Bank to transfer and assign, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all of its interests,
rights and obligations under this Agreement to an assignee that shall assume
such assigned obligations and, with respect to clause (iv) above, shall consent
to such requested amendment, waiver or other modification of any Loan Document
(which

 

-32-



--------------------------------------------------------------------------------

assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) if
the assignee is not another Lender, the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Revolving Credit
Commitment is being assigned, of the Issuing Banks and the Swingline Lender),
which consent shall not unreasonably be withheld, and (z) the Borrower or such
assignee shall have paid to the affected Lender or affected Issuing Bank in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or such Issuing Bank, respectively, plus all Fees
and other amounts accrued for the account of such Lender or such Issuing Bank
hereunder (including any amounts under Section 2.14, Section 2.16 and Section
2.20); provided further that, if prior to any such transfer and assignment the
circumstances or event that resulted in such Lender’s or such Issuing Bank’s
claim for compensation under Section 2.14 or notice under Section 2.15 or the
amounts paid pursuant to Section 2.20, as the case may be, cease to cause such
Lender or such Issuing Bank to suffer increased costs or reductions in amounts
received or receivable or reduction in return on capital, or cease to have the
consequences specified in Section 2.15, or cease to result in amounts being
payable under Section 2.20, as the case may be (including as a result of any
action taken by such Lender or such Issuing Bank pursuant to paragraph (b)
below), or if such Lender or such Issuing Bank shall waive its right to claim
further compensation under Section 2.14 in respect of such circumstances or
event or shall withdraw its notice under Section 2.15 or shall waive its right
to further payments under Section 2.20 in respect of such circumstances or event
or shall consent to the proposed amendment, waiver or other modification, as the
case may be, then such Lender or such Issuing Bank shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender,
as assignor, any Assignment and Acceptance necessary to effectuate any
assignment of such Lender’s interests hereunder in the circumstances
contemplated by this Section 2.21(a).

 

(b) If (i) any Lender or any Issuing Bank shall request compensation under
Section 2.14, (ii) any Lender or any Issuing Bank delivers a notice described in
Section 2.15 or (iii) pursuant to Section 2.20, the Borrower is required to pay
any additional amount (including any tax indemnity payment) to any Lender or any
Issuing Bank or any Governmental Authority on account of any Lender or any
Issuing Bank, then such Lender or such Issuing Bank shall use reasonable efforts
(which shall not require such Lender or the Issuing Bank to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or Affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses actually incurred by any Lender
or any Issuing Bank in connection with any such filing or assignment, delegation
and transfer.

 

-33-



--------------------------------------------------------------------------------

SECTION 2.22. Swingline Loans. (a) Swingline Commitment. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Swingline Lender agrees to make loans to the Borrower at any time and
from time to time on and after the Closing Date and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitments in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of all Swingline Loans exceeding $30,000,000 in the aggregate
or (ii) the Aggregate Revolving Credit Exposure, after giving effect to any
Swingline Loan, exceeding the Total Revolving Credit Commitment. Each Swingline
Loan shall be in a principal amount that is an integral multiple of $250,000.
The Swingline Commitment may be terminated or reduced from time to time as
provided herein. Within the foregoing limits, the Borrower may borrow, pay or
prepay and reborrow Swingline Loans hereunder, subject to the terms, conditions
and limitations set forth herein.

 

(b) Swingline Loans. The Borrower shall notify the Swingline Lender by telecopy,
or by telephone (confirmed by telecopy), not later than 10:00 a.m., Eastern
time, on the day of a proposed Swingline Loan. Such notice shall be delivered on
a Business Day, shall be irrevocable and shall refer to this Agreement and shall
specify the requested date (which shall be a Business Day) and amount of such
Swingline Loan and the wire transfer instructions for the account of the
Borrower to which proceeds of such Swingline Loan should be transferred. The
Swingline Lender shall promptly make each Swingline Loan by wire transfer to the
account specified by the Borrower in such request.

 

(c) Prepayment. The Borrower shall have the right at any time and from time to
time to prepay any Swingline Loan, in whole or in part, without premium or
penalty, upon giving written or telecopy notice (or telephonic notice promptly
confirmed by written notice) to the Swingline Lender and to the Administrative
Agent before 12:00 (noon), Eastern time on the date of prepayment at the
Swingline Lender’s address for notices specified on Schedule 2.01.

 

(d) Interest. Each Swingline Loan shall be an ABR Loan and, subject to the
provisions of Section 2.07, shall bear interest as provided in Section 2.06(a).

 

(e) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., Eastern time, on any Business
Day require the Revolving Credit Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which the Revolving
Credit Lenders will participate. The Administrative Agent will, promptly upon
receipt of such notice, give notice to each Revolving Credit Lender, specifying
in such notice such Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. In furtherance of the foregoing, each Revolving Credit Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Pro Rata Percentage of such Swingline Loan or
Loans. Each Revolving Credit Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each

 

-34-



--------------------------------------------------------------------------------

Revolving Credit Lender shall comply with its obligation under this paragraph by
wire transfer of immediately available funds, in the same manner as provided in
Section 2.02(c) with respect to Loans made by such Lender (and Section 2.02(c)
shall apply, mutatis mutandis, to the payment obligations of the Lenders) and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower (or other party liable for obligations of the Borrower) of any
default in the payment thereof.

 

SECTION 2.23. Letters of Credit. (a) General. The Borrower may request the
issuance of a Letter of Credit (i) for its own account or (ii) for the account
of Overnite (in which case the Borrower and Overnite shall be co-applicants with
respect to such Letter of Credit) or (iii) for the account of any of Overnite’s
wholly owned Subsidiaries (in which case the Borrower, Overnite and such wholly
owned Subsidiary, as the case may be, shall be co-applicants with respect to
such Letter of Credit), in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time while
the Revolving Credit Commitments remain in effect. This Section shall not be
construed to impose an obligation upon any Issuing Bank to issue any Letter of
Credit that is inconsistent with the terms and conditions of this Agreement.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or
telecopy to the applicable Issuing Bank and the Administrative Agent (reasonably
in advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) below), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare such Letter of Credit. Such Issuing
Bank shall promptly (i) notify the Administrative Agent in writing of the amount
and expiry date of each Letter of Credit issued by it and (ii) provide a copy of
each such Letter of Credit (and any amendments, renewals or extensions thereof)
to the Administrative Agent. A Letter of Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that, after giving effect to such issuance, amendment, renewal or extension (i)
the L/C Exposure shall not exceed the L/C Commitment and (ii) the Aggregate
Revolving Credit Exposure shall not exceed the Total Revolving Credit
Commitment.

 

-35-



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Revolving
Credit Maturity Date, unless such Letter of Credit expires by its terms on an
earlier date; provided, however, that a Letter of Credit may, upon the request
of the Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of 12 months or less
(but not beyond the date that is five Business Days prior to the Revolving
Credit Maturity Date) unless the applicable Issuing Bank notifies the
beneficiary thereof at least 30 days prior to the then-applicable expiration
date that such Letter of Credit will not be renewed.

 

(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Revolving Credit Lender, and each
such Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Letter of Credit, effective upon the
issuance of such Letter of Credit (or, in the case of the Existing Letters of
Credit, effective upon the Closing Date). In consideration and in furtherance of
the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Pro Rata Percentage of each L/C
Disbursement made by such Issuing Bank and not reimbursed by the Borrower (or,
if applicable, another party pursuant to its obligations under any other Loan
Document) forthwith on the date due as provided in Section 2.02(f). Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or an Event of
Default, and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(e) Reimbursement. If an Issuing Bank shall make any L/C Disbursement in respect
of a Letter of Credit, the Borrower shall pay to the Administrative Agent (or
directly to such Issuing Bank, with concurrent notice to the Administrative
Agent) an amount equal to such L/C Disbursement not later than 2:00 p.m.,
Eastern time, on the Business Day that the Borrower shall have received notice
from such Issuing Bank that payment of such draft will be made, or, if the
Borrower shall have received such notice later than 10:00 a.m., Eastern time, on
any Business Day, not later than 10:00 a.m., Eastern time, on the immediately
following Business Day.

 

(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:

 

(i) any lack of validity or enforceability of any Letter of Credit or any Loan
Document, or any term or provision therein;

 

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Loan Document;

 

-36-



--------------------------------------------------------------------------------

(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Banks, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement, any other Loan Document or any other related or
unrelated agreement or transaction;

 

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

(v) payment by an Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

 

(vi) any other act or omission to act or delay of any kind of the Issuing Banks,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.

 

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
wilful misconduct of any Issuing Bank. However, the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
gross negligence or wilful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that such Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) such Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of any Issuing Bank.

 

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall as promptly as
possible give telephonic notification, confirmed by telecopy, to the
Administrative Agent and the Borrower of such demand for payment and whether
such Issuing Bank has made or will make an L/C Disbursement

 

-37-



--------------------------------------------------------------------------------

thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Revolving Credit Lenders with respect to any such L/C Disbursement. The
Administrative Agent shall promptly give each Revolving Credit Lender notice
thereof.

 

(h) Interim Interest. If any Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of such Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR Revolving Loan.

 

(i) Resignation or Removal of an Issuing Bank. An Issuing Bank may resign at any
time by giving 30 days’ prior written notice to the Administrative Agent, the
Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the applicable Issuing Bank, the Administrative Agent and the Lenders.
Subject to the next succeeding paragraph, upon the acceptance of any appointment
as an Issuing Bank hereunder by a Lender that shall agree to serve as successor
Issuing Bank, such resignation or removal shall become effective and such
successor shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Bank and the retiring Issuing Bank shall be
discharged from its obligations to issue additional Letters of Credit hereunder.
At the time such removal or resignation shall become effective, the Borrower
shall pay all accrued and unpaid fees pursuant to Section 2.05(c)(ii). The
acceptance of any appointment as an Issuing Bank hereunder by a successor Lender
shall be evidenced by an agreement entered into by such successor, in a form
satisfactory to the Borrower and the Administrative Agent, and, from and after
the effective date of such agreement, (i) such successor Lender shall have all
the rights and obligations of the previous Issuing Bank under this Agreement and
the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “Issuing Bank” shall be deemed to refer to such successor
or to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the resignation or removal of an
Issuing Bank hereunder, the retiring Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement and the other Loan Documents with respect to Letters of
Credit issued by it prior to such resignation or removal, but shall not be
required to issue additional Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Credit Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit) thereof and of the amount
to be deposited, deposit in an account with the Collateral Agent, for the
ratable benefit of the Revolving Credit Lenders, an amount in cash equal to the
L/C Exposure as of such date; provided, however, that the obligation to deposit
such cash shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to Overnite or the Borrower
described in clause (g) or (h) of Article VII. Such deposit shall be held by the
Collateral Agent

 

-38-



--------------------------------------------------------------------------------

as collateral for the payment and performance of the Obligations. The Collateral
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account and shall invest such deposits in Permitted
Investments as directed by the Borrower. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall (i)
automatically be applied by the Administrative Agent to reimburse each Issuing
Bank for L/C Disbursements for which it has not been reimbursed, (ii) be held
for the satisfaction of the reimbursement obligations of the Borrower for the
L/C Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Credit Lenders holding
participations in outstanding Letters of Credit representing greater than 50% of
the aggregate undrawn amount of all outstanding Letters of Credit), be applied
to satisfy the Obligations. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
all funds on deposit (including interest and profits) (to the extent not applied
as aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

 

(k) Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of the Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph (k) shall be deemed to
be an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Bank and such
Lender.

 

SECTION 2.24. Increase in Revolving Credit Commitments. (a) The Borrower may, by
written notice to the Administrative Agent, request that the Total Revolving
Credit Commitment be increased by an amount not to exceed the Incremental
Revolving Facility Amount at such time. Upon the receipt of such request by the
Administrative Agent, the Administrative Agent shall deliver a copy thereof to
each Revolving Credit Lender. Such notice shall set forth the amount of the
requested increase in the Total Revolving Credit Commitment (which shall be in
minimum increments of $5,000,000 and a minimum amount of $10,000,000 or equal to
the remaining Incremental Revolving Facility Amount) and the date on which such
increase is requested to become effective (which shall be not less than 10
Business Days nor more than 60 days after the date of such notice and which, in
any event, must be on or prior to the Revolving Credit Maturity Date), and shall
offer each Revolving Credit Lender the opportunity to increase its Revolving
Credit Commitment by its Pro Rata Percentage of the proposed increased amount.
Each Revolving Credit Lender shall, by notice to the Borrower and the
Administrative Agent given not more than 10 Business Days after the date of the
Administrative Agent’s notice, either agree to increase its Revolving Credit
Commitment by all or a portion of the offered amount (each Revolving Credit
Lender so agreeing being an “Increasing Revolving Lender”) or decline to
increase its Revolving Credit Commitment (and any Revolving Credit Lender that
does not deliver such a notice within such period of 10 Business Days shall be
deemed to have declined to increase its Revolving Credit Commitment) (each
Revolving Credit Lender so declining or being deemed to have declined being a
“Non-Increasing Revolving Lender”). In the event that, on the 10th Business Day
after the Administrative Agent shall have delivered a notice pursuant to the
second sentence of this paragraph, the Revolving Credit Lenders shall have
agreed pursuant to the preceding sentence to increase their Revolving Credit
Commitments by an aggregate amount less than the increase in

 

-39-



--------------------------------------------------------------------------------

the Total Revolving Credit Commitment requested by the Borrower, the Borrower
may arrange for one or more banks or other entities (any such bank or other
entity referred to in this clause (a) being called an “Augmenting Revolving
Lender”), which may include any Lender, to extend Revolving Credit Commitments
or increase their existing Revolving Credit Commitments in an aggregate amount
equal to the unsubscribed amount; provided that each Augmenting Revolving
Lender, if not already a Revolving Credit Lender hereunder, shall be subject to
the approval of the Administrative Agent, the Swingline Lender and the Issuing
Banks (which approvals shall not be unreasonably withheld) and the Borrower and
each Augmenting Revolving Lender shall execute all such documentation as the
Administrative Agent shall reasonably specify to evidence its Revolving Credit
Commitment and/or its status as a Revolving Credit Lender hereunder. Any
increase in the Total Revolving Credit Commitment may be made in an amount which
is less than the increase requested by the Borrower if the Borrower is unable to
arrange for, or chooses not to arrange for, Augmenting Revolving Lenders.

 

(b) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all actions as may be reasonably necessary to ensure that, after
giving effect to any increase in the Total Revolving Credit Commitment pursuant
to this Section 2.24, the outstanding Revolving Loans (if any) are held by the
Revolving Credit Lenders in accordance with their new Pro Rata Percentages. This
may be accomplished at the discretion of the Administrative Agent (i) by
requiring the outstanding Revolving Loans to be prepaid with the proceeds of a
new Revolving Credit Borrowing, (ii) by causing Non-Increasing Revolving Lenders
to assign portions of their outstanding Revolving Loans to Increasing Revolving
Lenders and Augmenting Revolving Lenders, or (iii) by any combination of the
foregoing. Any prepayment or assignment described in this paragraph (b) shall be
subject to Section 2.16, but otherwise without premium or penalty.

 

(c) Notwithstanding the foregoing, no increase in the Total Revolving Credit
Commitment (or in the Revolving Credit Commitment of any Revolving Credit
Lender) or addition of a new Revolving Credit Lender shall become effective
under this Section 2.24 unless, (i) on the date of such increase, the conditions
set forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of Overnite, and (ii) the
Administrative Agent shall have received (with sufficient copies for each of the
Revolving Credit Lenders) legal opinions and board resolutions consistent with
those delivered on the Closing Date under clauses (a), and (c)(ii)(B) of Section
4.02.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Each of Overnite and the Borrower represents and warrants to the Administrative
Agent, the Collateral Agent, the Issuing Banks and each of the Lenders that:

 

SECTION 3.01. Organization; Powers. Overnite, the Borrower and each of the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and

 

-40-



--------------------------------------------------------------------------------

assets and to carry on its business, (c) is qualified to do business in, and is
in good standing in, every jurisdiction where such qualification is required,
except where the

failure so to qualify could not reasonably be expected to result in a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow hereunder.

 

SECTION 3.02. Authorization. The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of Overnite or any Subsidiary, (B) any order of any Governmental
Authority or (C) any provision of any indenture, agreement or other instrument
evidencing Material Indebtedness to which Overnite or any Subsidiary is a party
or by which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Overnite or any Subsidiary (other than
any Lien created hereunder or under the Security Documents).

 

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Overnite and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
required in connection with the Transactions, except such as have been made or
obtained and are in full force and effect.

 

SECTION 3.05. Financial Statements. Holding has heretofore furnished to the
Lenders its consolidated balance sheets and statements of income, stockholder’s
equity and cash flows as of and for the fiscal years ended December 31, 2001 and
December 31, 2002, each audited by and accompanied by the unqualified opinion of
Deloitte & Touche LLP, independent public accountants. Overnite has heretofore
furnished to the Lenders its consolidated balance sheets and statements of
income, stockholder’s equity and cash flows (i) as of and for the fiscal year
ended December 31, 2003, audited by and accompanied by the unqualified opinion
of Deloitte & Touche LLP, independent public accountants and (ii) as of and for
the fiscal quarters ended March 31, 2004 and June 30, 2004, certified by its
chief financial officer. Such financial statements present fairly in all
material respects the financial condition and results of operations and cash
flows of Holding and its consolidated subsidiaries, or Overnite and its
consolidated subsidiaries (as applicable), as of such dates and for such
periods. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of Holding and its consolidated subsidiaries,
or Overnite and its consolidated subsidiaries (as applicable), as of the dates
thereof. Such financial statements were prepared in accordance with GAAP applied
on a consistent basis.

 

-41-



--------------------------------------------------------------------------------

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, (a) a materially
adverse effect on the business, assets, results of operations or condition,
financial or otherwise, of Overnite and the Subsidiaries, taken as a whole since
December 31, 2003 or (b) a materially adverse effect on the validity or
enforceability of any of the Loan Documents or a material impairment of the
rights of or benefits available to the Lenders under any Loan Document.

 

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of Overnite
and the Subsidiaries has good title to, or valid leasehold interests in, all its
material properties and assets, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes. All such
material properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 6.02.

 

(b) Each of Overnite and the Subsidiaries has complied with all obligations
under all material leases to which it is a party and all such material leases
are in full force and effect. Each of Overnite, the Borrower and the
Subsidiaries enjoys peaceful and undisturbed possession under all such material
leases.

 

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of Overnite
therein. The shares of capital stock or other ownership interests so indicated
on Schedule 3.08 are fully paid and non-assessable and are owned by Overnite,
directly or indirectly, free and clear of all Liens (other than Liens created
under the Security Documents).

 

SECTION 3.09. Litigation; Compliance with Laws. (a) There are no actions, suits
or proceedings at law or in equity or by or before any Governmental Authority
now pending or, to the knowledge of Overnite or the Borrower, threatened against
or affecting Overnite, the Borrower or any other Subsidiary or any business,
property or rights of any such person (i) that involve any Loan Document or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

(b) None of Overnite, the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation, or is in default with respect to
any judgment, writ, injunction, decree or order of any Governmental Authority,
where such violation or default could reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.10. Agreements. None of Overnite, the Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Material Indebtedness, or any other
material agreement or instrument to which it is a party or by which it or any of
its properties or assets are or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect.

 

-42-



--------------------------------------------------------------------------------

SECTION 3.11. Federal Reserve Regulations. (a) None of Overnite, the Borrower or
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

(b) No part of the proceeds of any Loan or any Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

 

SECTION 3.12. Investment Company Act; Public Utility Holding Company Act. None
of Overnite, the Borrower or any Subsidiary is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.

 

SECTION 3.13. Tax Returns. Each of Overnite, the Borrower and the Subsidiaries
has filed or caused to be filed all Federal and all material state, local and
foreign tax returns or materials required to have been filed by it and has paid
or caused to be paid all taxes shown as due and payable by it and such returns
and all assessments received by it, except taxes that are being contested in
good faith by appropriate proceedings and for which Overnite, the Borrower or
such Subsidiary, as applicable, shall have set aside on its books adequate
reserves in accordance with GAAP. All such tax returns were complete and correct
in all material respects.

 

SECTION 3.14. No Material Misstatements. None of (a) the Confidential Executive
Summary or (b) any other information, report, financial statement, exhibit or
schedule furnished by or on behalf of Overnite or the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto contained or
contains any material misstatement of fact or omitted or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were or are made, not misleading; provided that
to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, each of
Overnite and the Borrower represents only that it acted in good faith and
utilized reasonable assumptions and due care in the preparation of such
information, report, financial statement, exhibit or schedule.

 

SECTION 3.15. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code (with respect, and as its provisions relate, to
the Plans) and the regulations and published interpretations thereunder. Each of
the Borrower and its ERISA Affiliates has made all required contributions under
the Multiemployer Plans and does not have any unsatisfied liability for the
termination of or withdrawal from a Multiemployer Plan. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect. The present value of all benefit liabilities under all Plans
(based on the assumptions used to fund such Plans) did not, as of the last
annual valuation dates applicable thereto, exceed the fair market value of the
assets of such Plans by an amount that could reasonably be expected to result in
a Material Adverse Effect.

 

-43-



--------------------------------------------------------------------------------

SECTION 3.16. Environmental Matters. (a) Except as set forth in Schedule 3.16
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Overnite, the Borrower or any of the Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.16 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

 

SECTION 3.17. Insurance. Schedule 3.17 sets forth a true, complete and correct
description of all insurance maintained by Overnite and the Borrower or by
Overnite for its Subsidiaries as of the date hereof and the Closing Date. As of
each such date, such insurance is in full force and effect and all premiums have
been duly paid. Overnite and its Subsidiaries have insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.

 

SECTION 3.18. Security Documents. The Pledge Agreement is effective to create in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Pledge Agreement) and, when the Collateral is delivered to the Collateral
Agent, the Pledge Agreement shall constitute a fully perfected first priority
Lien on, and security interest in, all right, title and interest of the pledgors
thereunder in such Collateral, in each case prior and superior in right to any
other person.

 

SECTION 3.19. Labor Matters. As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against Overnite, the Borrower or any
Subsidiary pending or, to the knowledge of Overnite or the Borrower, threatened.
The hours worked by and payments made to employees of Overnite, the Borrower and
the Subsidiaries have not been in material violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters. All payments due from Overnite, the Borrower or any Subsidiary, or
for which any claim may be made against Overnite, the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of
Overnite, the Borrower or such Subsidiary. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which Overnite,
the Borrower or any Subsidiary is bound.

 

SECTION 3.20. OFAC. No Loan Party (a) is a person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (b) engages in

 

-44-



--------------------------------------------------------------------------------

any dealings or transactions prohibited by Section 2 of such executive order, or
is otherwise associated with any such person in any manner violative of Section
2, or (c) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.

 

SECTION 3.21. Patriot Act. Each Loan Party is in compliance, in all material
respects, with (a) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (b) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

The obligations of the Lenders to make Loans and of the Issuing Banks to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

 

SECTION 4.01. All Credit Events. On the date of each Borrowing, including each
Borrowing of a Swingline Loan and on the date of each issuance, amendment,
extension or renewal of a Letter of Credit (each such event being called a
“Credit Event”):

 

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the applicable Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by Section
2.23(b) or, in the case of the Borrowing of a Swingline Loan, the Swingline
Lender and the Administrative Agent shall have received a notice requesting such
Swingline Loan as required by Section 2.22(b).

 

(b) The representations and warranties set forth in Article III hereof (other
than the representation and warranty set forth in Section 3.06 in the case of
Borrowings made or Letters of Credit issued, amended, renewed or extended, as
applicable, after the Closing Date) and in each other Loan Document shall be
true and correct in all material respects on and as of the date of such Credit
Event with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case as of such specified date.

 

-45-



--------------------------------------------------------------------------------

(c) At the time of and immediately after such Credit Event, no Event of Default
or Default shall have occurred and be continuing.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Overnite on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

 

SECTION 4.02. Closing. On the Closing Date:

 

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Banks, written opinions of each of (i) Hunton & Williams
LLP, counsel for Overnite and the other Loan Parties, substantially to the
effect set forth in Exhibit D-1, (ii) Mark Goodwin, Esq., General Counsel of
Overnite and the Borrower, substantially to the effect set forth in Exhibit D-2,
and (iii) Marvin Friedland, Esq., General Counsel of Motor Cargo, substantially
to the effect set forth in Exhibit D-3, each (A) dated the Closing Date, (B)
addressed to the Issuing Banks, the Administrative Agent and the Lenders, and
(C) covering such other matters relating to the Loan Documents and the
Transactions as the Administrative Agent shall reasonably request, and Overnite
and the Borrower hereby request such counsel to deliver such opinions.

 

(b) All legal matters incident to this Agreement and the other Loan Documents
shall be reasonably satisfactory to the Lenders, to the Issuing Banks, and to
the Administrative Agent and, to the extent requested, the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA Patriot Act.

 

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, including all amendments thereto, of each Loan
Party, certified as of a recent date by the Secretary of State (or equivalent
authority) of the state of its organization, and a certificate as to the good
standing of each Loan Party as of a recent date reasonably close to the Closing
Date, from such Secretary of State (or equivalent authority); (ii) a certificate
of the Secretary or Assistant Secretary of each Loan Party dated the Closing
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws of such Loan Party as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (ii) above; and (iv) such other documents as the
Administrative Agent or its counsel may reasonably request.

 

-46-



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of Overnite, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.

 

(e) The Administrative Agent shall have received all Fees and other amounts due
and payable to the Administrative Agent and the Lenders on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document.

 

(f) This Agreement shall have been duly executed by the Borrower, Overnite and
all Lenders listed on Schedule 2.01 and delivered to the Administrative Agent
and shall be in full force and effect, and the Lenders listed on Schedule 2.01
shall constitute all of the lenders holding “Revolving Credit Commitments” under
the Original Credit Agreement immediately prior to the effectiveness hereof;

 

(g) The Pledge Agreement shall have been reaffirmed by all persons currently
party thereto and such reaffirmation shall have been duly executed and delivered
to the Collateral Agent and shall be in full force and effect, and all the
outstanding Equity Interests of the Borrower and the other Subsidiaries shall
have been duly and validly pledged thereunder to the Collateral Agent for the
ratable benefit of the Secured Parties and certificates representing such Equity
Interests, to the extent such Equity Interests are evidenced by certificated
securities, accompanied by instruments of transfer and stock powers endorsed in
blank, shall be in the actual possession of the Collateral Agent; provided that
to the extent to do so would cause adverse tax consequences to Overnite or the
Borrower, (i) neither the Borrower nor any Domestic Subsidiary shall be required
to pledge more than 65% of the voting stock of any Foreign Subsidiary and (ii)
no Foreign Subsidiary shall be required to pledge the Equity Interests of any of
its Subsidiaries, subject in all respects to Section 5.09.

 

(h) The Guarantee Agreement shall have been reaffirmed by all persons currently
party thereto and such reaffirmation shall have been duly executed and delivered
to the Collateral Agent and shall be in full force and effect.

 

(i) The Lenders shall be reasonably satisfied as to the amount and nature of any
environmental and employee health and safety exposures to which Overnite, the
Borrower and the Subsidiaries may be subject after giving effect to the
transactions, and with the plans of Overnite, the Borrower and the Subsidiaries
with respect thereto.

 

(j) The Lenders shall have received the audited and unaudited financial
statements referred to in Section 3.05, which financial statements shall not be
materially inconsistent with the financial statements or forecasts previously
provided to the Lenders.

 

(k) After giving effect to the Transactions and the other transactions
contemplated hereby, Overnite and its Subsidiaries shall have outstanding no
Indebtedness or preferred stock other than (i) the Loans and Letters of Credit
hereunder and (ii) the Indebtedness listed on Schedule 6.01.

 

(l) The Administrative Agent shall have received certified copies of all
consents, approvals, authorizations, registrations, or filings required to be
made or obtained by the

 

-47-



--------------------------------------------------------------------------------

Borrower and all guarantors in connection with the amendment and restatement of
the Original Credit Agreement and the transactions contemplated hereby, and such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired
and no investigation or inquiry by any governmental authority regarding the
amendment and restatement of the Original Credit Agreement or any transaction
being financed with the proceeds thereof shall be ongoing; there shall not be
any pending or, to the knowledge of Overnite or the Borrower, overtly threatened
litigation, governmental, administrative or judicial action that could
reasonably be expected to prevent or impose materially burdensome conditions on
the Transactions.

 

(m) Immediately after giving effect to the Transactions and the other
transactions contemplated hereby to occur on the Closing Date, the Leverage
Ratio shall not be greater than 3.25 to 1.0.

 

SECTION 4.03. Effect of Amendment and Restatement. Upon the satisfaction of the
conditions precedent set forth in Section 4.02: (a) the terms and conditions of
the Original Credit Agreement shall be amended as set forth herein and, as so
amended, shall be restated in their entirety; (b) this Agreement shall not in
any way release or impair the Obligations or Liens created pursuant to the
Original Credit Agreement or any other Loan Document (as defined therein) or
affect the relative priorities thereof, except as modified hereby or by
documents, instruments and agreements executed and delivered in connection
herewith, and all of such Obligations and Liens as so modified are assumed,
ratified and affirmed by each of the Borrower, Overnite and the Loan Parties;
(c) the Obligations incurred under the Original Credit Agreement shall, to the
extent outstanding on the Closing Date, continue to be outstanding under this
Agreement and shall not be deemed to be paid, released, discharged or otherwise
satisfied by the execution of this Agreement, and this Agreement shall not
constitute a novation of such Obligations or of any of the other rights, duties
and obligations of the parties hereunder; (d) the execution, delivery and
effectiveness of this Agreement shall not operate as a waiver of any right,
power or remedy of the Lenders or the Administrative Agent under the Original
Credit Agreement, nor constitute a waiver of any covenant, agreement or
obligation under the Original Credit Agreement, except to the extent that any
such covenant, agreement or obligation is no longer set forth herein or is
modified hereby; and (e) any and all references to the Original Credit Agreement
in each and every Loan Document and Security Document shall, without further
action of the parties, be deemed a reference to the Original Credit Agreement,
as amended and restated by this Agreement, and as this Agreement shall be
further amended, restated, supplemented or otherwise modified from time to time.

 

-48-



--------------------------------------------------------------------------------

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each of Overnite and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of Overnite and the Borrower
will, and will cause each of the Subsidiaries to:

 

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.05.

 

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, including Environmental Laws,
whether now in effect or hereafter enacted; and at all times maintain and
preserve all property material to the conduct of such business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times.

 

SECTION 5.02. Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses operating in the same or similar locations, and including
public liability insurance against claims for personal injury or death or
property damage occurring upon, in, about or in connection with the use of any
properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law.

 

SECTION 5.03. Obligations and Taxes. Pay its Material Indebtedness and other
material obligations promptly and in accordance with their terms and pay and
discharge promptly when due all material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien (other than a Lien permitted by Section 6.02)
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP.

 

SECTION 5.04. Financial Statements, Reports, etc. In the case of Overnite,
furnish to the Administrative Agent (with sufficient copies for each Lender):

 

(a) within 90 days after the end of each fiscal year, its consolidated balance
sheet and related consolidated statements of income, stockholders’ equity and
cash flows showing the financial condition of Overnite and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year,

 

-49-



--------------------------------------------------------------------------------

together with comparative figures for the immediately preceding fiscal year, all
audited by Deloitte & Touche LLP or other independent public accountants of
recognized national standing selected by Overnite and accompanied by an opinion
of such accountants (which shall not be qualified in any material respect) to
the effect that such consolidated financial statements fairly present in all
material respects the financial condition and results of operations of Overnite
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied;

 

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related consolidated
statements of income, stockholders’ equity and cash flows showing the financial
condition of Overnite and its consolidated Subsidiaries as of the close of such
fiscal quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified on behalf of Overnite by one of its
Financial Officers as fairly presenting in all material respects the financial
condition and results of operations of Overnite and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments;

 

(c) concurrently with any delivery of financial statements under paragraph (a)
or (b) above, a certificate of the Financial Officer of Overnite (i) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and (ii)
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.10 and 6.11;

 

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Overnite, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;

 

(e) promptly, following a request by any Lender, provide all documentation and
other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

 

(f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Overnite, the Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender, through the Administrative Agent, may
reasonably request.

 

-50-



--------------------------------------------------------------------------------

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
(with sufficient copies, as applicable, for each Issuing Bank and each Lender),
promptly after obtaining knowledge of the same, written notice of the following:

 

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

(b) the filing or commencement of, or any overt threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against Overnite, the
Borrower or any Subsidiary that could reasonably be expected to result in a
Material Adverse Effect;

 

(c) any change (or non-renewal) in the ratings by S&P or Moody’s of the
Borrower;

 

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred and for which the Borrower and any ERISA
Affiliate have any liability, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$5,000,000; and

 

(e) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

SECTION 5.06. Maintaining Records; Access to Properties and Inspections. (a)
Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all requirements of any Governmental Authority
having jurisdiction over it or its respective properties are made of all
dealings and transactions in relation to its business and activities.

 

(b) Permit any representatives designated by the Administrative Agent or any
Lender to visit and inspect the financial records and the properties of
Overnite, the Borrower or any Subsidiary at reasonable times and with reasonable
prior notice and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any representatives designated by
the Administrative Agent or any Lender to discuss the affairs, finances and
condition of Overnite, the Borrower or any Subsidiary with the officers thereof
and independent accountants therefor; provided, however, that unless an Event of
Default shall have occurred and be continuing, the Borrower shall not be
required to reimburse the expenses of more than two such visits per calendar
year.

 

SECTION 5.07. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for working capital and other general
corporate purposes of Overnite and its Subsidiaries.

 

SECTION 5.08. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
that may be required under applicable law, or that the Required Lenders, the
Administrative Agent or the Collateral Agent may reasonably request, in order to
effectuate the transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and first priority of the
security interests created or intended to be created by the Security Documents.

 

SECTION 5.09. Additional Subsidiaries. (a) In the event that, subsequent to the
Closing Date, any person becomes a Domestic Subsidiary, other than an Inactive
Subsidiary, whether pursuant to an acquisition or otherwise, (i) promptly notify
the Collateral Agent and the

 

-51-



--------------------------------------------------------------------------------

Lenders of the creation or acquisition of such Domestic Subsidiary and (ii)
within 30 days thereafter, cause such person to (A) join the Guarantee Agreement
as a new Subsidiary Guarantor by executing and delivering to the Collateral
Agent a supplement to the Guarantee Agreement, (B) if such Domestic Subsidiary
owns Equity Interests in another person, to become party to a Pledge Agreement
by executing and delivering to the Collateral Agent a supplement to the Pledge
Agreement to pledge such Equity Interests, and (C) to deliver all such other
documentation (including without limitation, legal opinions and certified
organizational documents) and to take all such other actions as such Subsidiary
would have been required to deliver and take pursuant to Section 4.02 if such
Subsidiary had been a Loan Party on the Closing Date. In addition, within 30
days after the date such person becomes a Subsidiary of Overnite or the
Borrower, cause the Subsidiary owning such person, to pledge all of the Equity
Interests of such person to the Collateral Agent as security for the Obligations
by executing and delivering a supplement to the Pledge Agreement or a new Pledge
Agreement, each in form and substance satisfactory to the Collateral Agent, and
to deliver the original stock certificates evidencing such Equity Interests to
the Collateral Agent, together with appropriate stock powers executed in blank.

 

(b) In the event that, subsequent to the Closing Date, any person becomes a
Foreign Subsidiary, other than an Inactive Subsidiary, of Overnite or the
Borrower, whether pursuant to an acquisition or otherwise, (i) promptly notify
the Collateral Agent and the Lenders thereof and (ii) no later than 60 days
after such person becomes a Foreign Subsidiary, or if the Collateral Agent
determines in its sole discretion that Overnite and the Borrower are working in
good faith, such longer period as the Collateral Agent shall permit not to
exceed 60 additional days, cause its Domestic Subsidiary owning such person (A)
to pledge all of the Equity Interests of such Foreign Subsidiary (or if the
pledge of all of the voting Equity Interests of such Foreign Subsidiary would
result in materially adverse tax consequences, then such pledge shall be limited
to 65% of the voting Equity Interests and 100% of the non-voting Equity
Interests owned by Overnite, the Borrower or any Domestic Subsidiary, as
applicable) to the Collateral Agent as security for the Obligations pursuant to
a Pledge Agreement in form and substance satisfactory to the Collateral Agent
and the Required Lenders, (B) to deliver the original stock certificates
evidencing such pledged Equity Interests, together with appropriate stock powers
executed in blank and (C) to deliver all such other documentation (including
without limitation, legal opinions and certified organizational documents) and
to take all such other actions as Overnite, the Borrower or such Domestic
Subsidiary would have been required to deliver and take pursuant to Section 4.02
on the Closing Date.

 

(c) If at any time (i) the aggregate consolidated revenue of Overnite, the
Borrower and the Subsidiary Guarantors for the most recently ended four fiscal
quarter period for which financial statements have been delivered to the Lenders
pursuant to the terms of this Agreement is less than 95% of the aggregate
consolidated revenue of Overnite and all of its Subsidiaries for such four
fiscal quarter period, or (ii) the aggregate consolidated assets of Overnite,
the Borrower and the Subsidiaries Guarantors at such time are less than 95% of
the aggregate consolidated assets of Overnite and all of its Subsidiaries at
such time, within 30 days thereof, cause one or more Foreign Subsidiaries or
Inactive Subsidiaries to become additional Subsidiary Guarantors, by complying
with the requirements of clauses (a) and (b) above with respect to such
Subsidiaries, so that after including the revenue or assets of any such
additional Subsidiary Guarantor, clauses (i) and (ii) above are not applicable.
The Borrower may elect at any time to

 

-52-



--------------------------------------------------------------------------------

have any Foreign Subsidiary or Inactive Subsidiary become an additional
Subsidiary Guarantor as provided in clause (a) above. Upon the occurrence and
during the continuation of any Event of Default, if the Required Lenders so
elect, Overnite and the Borrower shall cause all of its Foreign Subsidiaries and
Inactive Subsidiaries to become additional Subsidiary Guarantors within 30 days
after the Borrower’s receipt of written confirmation of such direction from the
Collateral Agent.

 

(d) The Borrower agrees that, following the delivery of any Security Documents
required to be executed and delivered by this Section 5.09, the Collateral Agent
shall have a valid and enforceable, first priority perfected Lien on the
property required to be pledged pursuant to clause (a) and (b) above, free and
clear of all Liens other than Permitted Encumbrances. All actions to be taken
pursuant to this Section 5.09 shall be at the expense of the Borrower or the
applicable Loan Party, and shall be taken to the reasonable satisfaction of the
Collateral Agent.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Each of Overnite and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, neither Overnite nor the Borrower will, nor will
they cause or permit any of the Subsidiaries to:

 

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any extensions, renewals or replacements of such Indebtedness to the extent the
principal amount of such Indebtedness is not increased, neither the final
maturity nor the weighted average life to maturity of such Indebtedness is
decreased, such Indebtedness, if subordinated to the Obligations, remains so
subordinated on terms no less favorable to the Lenders, and the original
obligors in respect of such Indebtedness remain the only obligors thereon;

 

(b) Indebtedness created hereunder and under the other Loan Documents;

 

(c) intercompany Indebtedness of Overnite and the Subsidiaries and ordinary
course intercompany liabilities incurred in connection with cash management
operations;

 

(d) Indebtedness of Overnite or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d) shall not
exceed $50,000,000 at any time outstanding;

 

-53-



--------------------------------------------------------------------------------

(e) Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount not in excess of $50,000,000 at any time outstanding;

 

(f) Indebtedness under performance, bid, surety, statutory or appeal bonds or
with respect to workers’ compensation claims, in each case incurred in the
ordinary course of business;

 

(g) Indebtedness of any Subsidiary that exists at the time such person becomes a
Subsidiary and that was not incurred in contemplation of or in connection with
the acquisition by Overnite or a Subsidiary of such person, in an aggregate
principal amount not in excess of $50,000,000 at any time outstanding;

 

(h) Securitization Debt in an aggregate amount not greater than $150,000,000
outstanding at any time;

 

(i) Indebtedness owing to an employee saving plan from time to time;

 

(j) in addition to Indebtedness permitted by paragraphs (a) through (i) above
(in each case without regard to the limitations set forth therein), other
Indebtedness of any Loan Party incurred at any time so long as at the time
thereof and immediately after giving effect to the incurrence thereof (i) no
Event of Default or Default shall have occurred and be continuing, and (ii)
Overnite would be in Pro Forma Compliance.

 

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:

 

(a) Liens on property or assets of Overnite and its Subsidiaries existing on the
date hereof and set forth in Schedule 6.02; provided that such Liens shall
secure only those obligations which they secure on the date hereof and
extensions, renewals and replacements thereof permitted hereunder;

 

(b) any Lien created under the Loan Documents;

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by Overnite or any Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or assets of Overnite or any Subsidiary;

 

(d) Liens securing Securitization Debt incurred pursuant to Section 6.01(h);
provided that such Liens attach only to the assets transferred in connection
with, or forming part of, such Securitization Transactions and/or the Equity
Interests of any special purpose entity to which such assets are transferred;

 

-54-



--------------------------------------------------------------------------------

(e) Liens imposed by Governmental Authorities for taxes, assessments or other
charges not yet due and payable or subject to penalty or which are being
contested in good faith in compliance with Section 5.03;

 

(f) carriers’, warehousemen’s, workmen’s, mechanics’, materialmen’s, repairmen’s
suppliers’, landlord’s or other like Liens arising by operation of law, imposed
by statute or arising pursuant to customary reservations or retentions of title
arising in the ordinary course of business and securing obligations that are not
due and payable or which are being contested in compliance with Section 5.03;

 

(g) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

 

(h) pledges and deposits to secure the performance of tenders, sales, bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, customs, performance or return-of-money bonds and other
obligations of a like nature incurred in the ordinary course of business or
required by law;

 

(i) zoning restrictions, easements, utility easements, licenses, covenants,
rights-of-way, defects or irregularities in title, reservations (including
severances, leases or reservations of oil, gas, coal, minerals or water rights),
assessment district or similar Liens in connection with municipal financing,
building restrictions or restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and do not materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of Overnite or any of its Subsidiaries;

 

(j) purchase money liens or security interests in real property, improvements
thereto or equipment hereafter acquired (or, in the case of improvements,
constructed) by Overnite or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by Section 6.01(d), (ii) such security
interests are incurred, and the Indebtedness secured thereby is created, within
90 days after such acquisition (or construction), (iii) the Indebtedness secured
thereby does not exceed the lesser of the cost or the fair market value of such
real property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such liens or security interests do not apply to any
other property or assets of Overnite or any Subsidiary;

 

(k) Liens arising in respect of Capital Lease Obligations and Synthetic Lease
Obligations permitted under Section 6.01(e); provided that such Liens apply only
to the property that is the subject of the related Capital Lease Obligation or
Synthetic Lease Obligation;

 

(l) Liens arising out of judgments or awards not constituting an Event of
Default under paragraph (i) of Article VII;

 

(m) bankers’ liens and rights of setoff with respect to customary depositary
arrangements entered into in the ordinary course of business;

 

-55-



--------------------------------------------------------------------------------

(n) Liens of sellers of goods under Article 2 of the Uniform Commercial Code
(the “UCC”) as in effect in any jurisdiction applicable to Overnite or any of
the Subsidiaries or their respective properties or assets;

 

(o) Liens of a collection bank under Section 4-210 of the UCC; and

 

(p) other Liens that do not, individually or in the aggregate, secure
obligations or Indebtedness (or encumber property with a fair market value) in
excess of $25,000,000 at any one time.

 

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale of such property is
permitted by Section 6.05 and (ii) any Capital Lease Obligations, Synthetic
Lease Obligations or Liens arising in connection therewith are permitted by
Sections 6.01 and 6.02, respectively.

 

SECTION 6.04. Intentionally Omitted.

 

SECTION 6.05. Mergers, Consolidations and Sales of Assets. (a) Merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all the assets
(whether now owned or hereafter acquired) of Overnite and the Subsidiaries,
except that (i) any Subsidiary may sell inventory in the ordinary course of
business, and (ii) if at the time thereof and immediately after giving effect
thereto no Event of Default or Default shall have occurred and be continuing (x)
any wholly owned Subsidiary may merge into or consolidate with the Borrower in a
transaction in which the Borrower is the surviving corporation, and (y) any
wholly owned Subsidiary may merge into or consolidate with any other wholly
owned Subsidiary in a transaction in which the surviving entity is a wholly
owned Subsidiary and no person other than Overnite, the Borrower or a wholly
owned Subsidiary receives any consideration (provided that if any party to such
transaction is a Loan Party, the surviving entity of such transaction shall be a
Loan Party); or

 

(b) Engage in any Asset Sale otherwise permitted under paragraph (a) above
unless (i) such Asset Sale is for consideration at least 75% of which is cash,
(ii) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of, and (iii) the fair market value
of all assets sold, transferred, leased or disposed of pursuant to this
paragraph (b) in any fiscal year shall not exceed 10% of the consolidated total
assets of Overnite and its Subsidiaries as of the last day of the immediately
preceding fiscal year; provided, however, that the Borrower and its Subsidiaries
may engage in Asset Sales for consideration of up to $10,000,000 in any Fiscal
Year that do not comply with clause (i) above.

 

SECTION 6.06. Securitization. Engage in any Securitization Transaction except
pursuant to Section 6.01(h).

 

SECTION 6.07. Restrictive Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, materially restricts or imposes
any burdensome

 

-56-



--------------------------------------------------------------------------------

condition upon (i) the ability of Overnite or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets to secure the
Obligations, unless such agreement or other agreement requires only that the
Indebtedness governed thereby be secured equally and ratably by Liens granted
after the date thereof to secure the Obligations, or (ii) the ability of any
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests or to make or repay loans or advances to Overnite or any other
Subsidiary or to Guarantee Indebtedness of Overnite or any other Subsidiary;
provided that (A) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, (B) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (C) the foregoing shall not apply to restrictions and
conditions imposed on any Foreign Subsidiary by the terms of any Indebtedness of
such Foreign Subsidiary permitted to be incurred hereunder, (D) clause (i) of
the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness, Capital Lease Obligations or
Synthetic Lease Obligations permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness or
subject to such lease, (E) clause (i) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof, (F) the foregoing shall not apply to customary restrictions and
conditions contained in agreements effecting Securitization Transactions, to the
extent such restrictions and conditions relate to the assets transferred in
connection with, or subject to, such Securitization Transactions and/or the
Equity Interests of any special purpose entity to which such assets are
transferred and (G) the foregoing shall not apply to restrictions or conditions
contained in agreements existing on the date hereof and identified on Schedule
6.06(b).

 

SECTION 6.08. Transactions with Affiliates. Except for transactions by or among
Loan Parties and for the consummation of the Transactions, sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
that Overnite or any Subsidiary may engage in any of the foregoing transactions
at prices and on terms and conditions not materially less favorable to Overnite
or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties.

 

SECTION 6.09. Business of Overnite, Borrower and Subsidiaries. (a) With respect
to Overnite, engage in any material business activities or have any material
assets or material liabilities other than its direct or indirect ownership of
the Equity Interests of the Subsidiaries and liabilities incidental thereto,
including its liabilities pursuant to this Agreement, the Guarantee Agreement
and the Security Documents.

 

(b) With respect to the Subsidiaries, engage at any time in any material
business or material business activity other than the business currently
conducted by them and business activities reasonably incidental thereto.

 

SECTION 6.10. Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio for any period of four consecutive fiscal quarters, in each case taken as
one accounting period (commencing with the fiscal quarter ending as of December
31, 2003), to be less than 1.85 to 1.0.

 

-57-



--------------------------------------------------------------------------------

SECTION 6.11. Maximum Leverage Ratio. Permit the Leverage Ratio as of the last
day of any fiscal quarter, commencing with the fiscal quarter ending as of
December 31, 2003, to exceed 3.25 to 1.00.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

In case of the happening of any of the following events (“Events of Default”):

 

(a) any representation or warranty made or deemed made by any Loan Party in or
in connection with any Loan Document or the Borrowings or issuances of Letters
of Credit hereunder, or any representation, warranty, statement or information
contained in any report, certificate, financial statement or other instrument
furnished by or at the request of any Loan Party in connection with or pursuant
to any Loan Document, shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;

 

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

 

(c) default shall be made in the payment of any interest on any Loan or L/C
Disbursement or of any Fee or any other amount (other than an amount referred to
in (b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

 

(d) default shall be made in the due observance or performance by Overnite, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.07 or in Article VI;

 

(e) default shall be made in the due observance or performance by Overnite, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Borrower;

 

(f) Overnite, the Borrower or any Subsidiary shall (i) fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable (beyond the applicable grace
period with respect thereto, if any), or (ii) any other event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

 

-58-



--------------------------------------------------------------------------------

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Overnite, the Borrower or any Subsidiary (other than an Inactive
Subsidiary), or of a substantial part of the property or assets of Overnite, the
Borrower or a Subsidiary (other than an Inactive Subsidiary), under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Overnite, the Borrower or any Subsidiary
(other than an Inactive Subsidiary) or for a substantial part of the property or
assets of Overnite, the Borrower or a Subsidiary (other than an Inactive
Subsidiary) or (iii) the winding-up or liquidation of Overnite, the Borrower or
any Subsidiary (other than an Inactive Subsidiary); and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(h) Overnite, the Borrower or any Subsidiary (other than an Inactive Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Overnite, the Borrower or any Subsidiary (other than an Inactive Subsidiary)
or for a substantial part of the property or assets of Overnite, the Borrower or
any Subsidiary (other than an Inactive Subsidiary), (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, (vi)
become unable, admit in writing its inability or fail generally to pay its debts
as they become due or (vii) take any action for the purpose of effecting any of
the foregoing;

 

(i) one or more judgments shall be rendered against Overnite, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of Overnite, the Borrower or any Subsidiary to enforce any
such judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $25,000,000 or (ii) is for injunctive relief
(other than any temporary restraining order) and could reasonably be expected to
result in a Material Adverse Effect;

 

(j) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and for which the Borrower and any ERISA
Affiliate have any liability, could reasonably be expected to result in
liability of the Borrower and its ERISA Affiliates in an aggregate amount
exceeding $25,000,000;

 

(k) any Guarantee under the Guarantee Agreement for any reason shall cease to be
in full force and effect (other than in accordance with its terms), or any
Guarantor shall deny in writing that it has any further liability under its
Guarantee Agreement (other than as a result of the discharge of such Guarantor
in accordance with the terms of the Loan Documents);

 

-59-



--------------------------------------------------------------------------------

(l) any security interest purported to be created by any Security Document shall
(other than in accordance with its terms) cease to be, or shall be asserted by
the Borrower or any other Loan Party in writing not to be, a valid, perfected,
first priority (except as otherwise expressly provided in this Agreement or such
Security Document) security interest in the property covered thereby, except to
the extent that any such loss of perfection or priority results from the failure
of the Collateral Agent to maintain possession of certificates representing
securities pledged under the Pledge Agreement; or

 

(m) there shall have occurred a Change in Control;

 

then, and in every such event (other than an event with respect to Overnite or
the Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Overnite or the Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent and the Collateral Agent (for purposes of this Article
VIII, the Administrative Agent and the Collateral Agent are referred to
collectively as the “Agents”) its agent and authorizes the Agents to take such
actions on its behalf and to exercise such powers as are delegated to such Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. Without limiting the generality of the foregoing,
the Agents are hereby expressly authorized to execute any and all documents
(including releases) with respect to the Collateral and the rights of the
Secured Parties with respect thereto, as contemplated by and in accordance with
the provisions of this Agreement and the Security Documents.

 

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Overnite, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

-60-



--------------------------------------------------------------------------------

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is required to exercise in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Overnite, the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.08) or in the absence of its own gross negligence or wilful misconduct.
Neither Agent shall be deemed to have knowledge of any Default unless and until
written notice thereof is given to such Agent by Overnite, the Borrower or a
Lender, and neither Agent shall be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

-61-



--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders, the Issuing
Banks and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, subject to the consent of the Borrower (which consent shall not
be unreasonably withheld or delayed), to appoint a successor; provided, however,
that the consent of the Borrower shall not be required for any such appointment
during the continuance of any Event of Default. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Banks, appoint
a successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

 

Each Lender hereby designates BNP Paribas and US Bank N.A. as Co-Documentation
Agents and agrees that no Documentation Agent shall have any duties or
obligations under any Loan Documents to any Lender or any Loan Party. Each
Lender hereby designates Bank of America, N.A. and Wachovia Bank, N.A. as
Co-Syndication Agents and agrees that no Syndication Agent shall have any duties
or obligations under any Loan Documents to any Lender or any Loan Party.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a) if to the Borrower or Overnite, to it at 1000 Semmes Avenue, Richmond, VA
23224, Attention of Patrick Hanley (Telecopy No. (804)231-8501);

 

-62-



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, to SunTrust Bank, 919 E. Main Street, 22nd
Floor, Richmond, VA 23219, Attention of Deborah S. Armstrong (Telephone No.(804)
782-5113, Telecopy No.(804) 782-5818), with a copy to SunTrust Bank, Agency
Services, at 303 Peachtree Street, N.E., 25th Floor, Atlanta, GA 30308,
Attention of Greg Ponder (Telecopy No.(404) 658-4906);

 

(c) if to SunTrust Bank as the Issuing Bank, to SunTrust Bank, 25 Park Place,
N.E. mail code 3706, Atlanta, GA 30303, Attention of Jon Conley (Telecopy
No.(404) 588-8129);

 

(d) if to the Swingline Lender, to SunTrust Bank, Agency Services, 303 Peachtree
Street, N.E., 25th Floor, Atlanta, GA 30308, Attention of Greg Ponder (Telecopy
No.(404) 658-4906);

 

(e) if to a Lender, to it at its address (or telecopy number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto; and

 

(f) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the Borrower.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01. As agreed to among Overnite, the Borrower, the Administrative
Agent and the applicable Lenders from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person. Overnite, the Borrower, the Administrative Agent, any Issuing Bank and
any Lender may each change the address or e-mail address for service of notice
and other communications by a notice in writing to the other parties hereto.

 

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower or Overnite herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and the Issuing Banks and shall survive the making by
the Lenders of the Loans and the issuance of Letters of Credit by the Issuing
Banks, regardless of any investigation made by the Lenders or the Issuing Banks
or on their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05
shall remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the expiration of any Letter

 

-63-



--------------------------------------------------------------------------------

of Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or any Issuing
Bank.

 

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Overnite and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.

 

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Overnite, the Administrative Agent,
the Collateral Agent, the Issuing Banks or the Lenders that are contained in
this Agreement shall bind and inure to the benefit of their respective
successors and assigns.

 

(b) Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) except in the case of an assignment to a Lender or an
Affiliate or Related Fund of a Lender, (x) the Borrower and the Administrative
Agent (and, in the case of any assignment of a Revolving Credit Commitment, each
Issuing Bank and the Swingline Lender) must give their prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed);
provided, however, that the consent of the Borrower shall not be required for
any such assignment during the continuance of any Event of Default, and (y) the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 (or, if less, the entire remaining amount of such Lender’s
Commitment or Loans), (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Class of Commitments or
Loans assigned, (iii) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $1,000 (unless such fee is waived by the
Administrative Agent) payable by the assignor or the assignee and (iv) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and all applicable tax documentation (whether
pursuant to Section 2.20(e) or otherwise reasonably requested by the
Administrative Agent or the Borrower). Upon acceptance and recording pursuant to
paragraph (e) of this Section 9.04, from and after the effective date specified
in each Assignment and Acceptance, (A) the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement and
(B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05,
as well as to any Fees accrued for its account and not yet paid).

 

-64-



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Credit Commitment, and the outstanding balances of its Revolving
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Acceptance, (ii)
except as set forth in (i) above, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of Overnite or
any Subsidiary or the performance or observance by Overnite or any Subsidiary of
any of its obligations under this Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto; (iii) such assignee
represents and warrants that it is legally authorized to enter into such
Assignment and Acceptance; (iv) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05(a) or delivered pursuant to Section 5.04
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

 

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain a copy of each Assignment and Acceptance delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive and the Borrower, the Administrative Agent, the
Issuing Banks, the Collateral Agent and the Lenders may treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank, the Collateral Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(e) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, an Administrative Questionnaire (and all
applicable tax documentation) completed in respect of the assignee (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if any, and, if required, the written
consent of the Borrower, the Swingline Lender, the Issuing Banks and the
Administrative Agent to such assignment, the Administrative Agent shall (i)
accept such Assignment and Acceptance and (ii) record the information contained
therein in the Register. No assignment shall be effective unless it has been
recorded in the Register as provided in this paragraph (e).

 

-65-



--------------------------------------------------------------------------------

(f) Each Lender may without the consent of the Borrower, the Swingline Lender,
the Issuing Banks or the Administrative Agent sell participations to one or more
banks or other entities in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged (including its Revolving Credit Commitment, if
any), (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the participating banks or
other entities shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.14, 2.16 and 2.20 to the same extent as if
they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant)
and (iv) the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans, increasing or extending the Commitments or
releasing any Guarantor or all or substantially all of the Collateral).

 

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

 

(h) Any Lender may (without the consent of the Borrower or the Administrative
Agent) at any time assign all or any portion of its rights under this Agreement
to secure extensions of credit to such Lender or in support of obligations owed
by such Lender (including, if such Lender is a fund that invests in bank loans,
to a trustee for holders of obligations owed, or securities issued, by such
fund); provided that no such assignment shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto and any foreclosure or exercise of remedies by such assignee or trustee
shall be subject to the provisions of this Section 9.04 regarding assignments in
all respects.

 

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement;

 

-66-



--------------------------------------------------------------------------------

provided that (i) nothing herein shall constitute a commitment by any SPC to
make any Loan and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this Section
9.04, any SPC may (i) with notice to, but without the prior written consent of,
the Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender or to any financial institutions (consented to by the Borrower and
Administrative Agent) providing liquidity and/ or credit support to or for the
account of such SPC to support the funding or maintenance of Loans and (ii)
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any surety,
guarantee or credit or liquidity enhancement to such SPC.

 

(j) Neither Overnite nor the Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent, each Issuing Bank and each Lender, and any attempted assignment without
such consent shall be null and void.

 

SECTION 9.05. Expenses; Indemnity. (a) The Borrower and Overnite agree, jointly
and severally, to pay all out-of-pocket expenses incurred by the Administrative
Agent, the Collateral Agent, the Issuing Banks and the Swingline Lender in
connection with the syndication of the credit facilities provided for herein and
the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents or
in connection with the Loans made or Letters of Credit issued hereunder,
including the reasonable fees, charges and disbursements of King & Spalding LLP,
counsel for the Administrative Agent, the Collateral Agent, the Swingline Lender
and the Issuing Bank, and, in connection with any such enforcement or
protection, the reasonable fees, charges and disbursements of any other counsel
for the Administrative Agent, the Collateral Agent, the Swingline Lender, the
Issuing Bank or any Lender.

 

(b) The Borrower and Overnite agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender, each Issuing Bank and
each Related Party of any of the foregoing persons (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses (other than lost profits, business or anticipated savings),
claims, damages, liabilities and related expenses, including reasonable

 

-67-



--------------------------------------------------------------------------------

counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby, (ii) the use of
the proceeds of the Loans or issuance of Letters of Credit, (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and whether or not brought by a
third party, a Loan Party or any subsidiary of a Loan Party, or (iv) any actual
or alleged presence or Release of Hazardous Materials on any property currently
or formerly owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or the Subsidiaries;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted primarily from the gross negligence or
wilful misconduct of such Indemnitee (or its Affiliates) or (y) result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c) To the extent that Overnite and the Borrower fail to pay any amount required
to be paid by them to the Administrative Agent, the Collateral Agent, an Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, any such Issuing Bank or the Swingline Lender, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Collateral Agent such Issuing Bank or the
Swingline Lender in its capacity as such. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the Aggregate
Revolving Credit Exposure and unused Commitments at the time.

 

(d) To the extent permitted by applicable law, neither Overnite nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, the Collateral Agent, any Lender or any Issuing
Bank. All amounts due under this Section 9.05 shall be payable within 10 days
after written demand therefor.

 

-68-



--------------------------------------------------------------------------------

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or Overnite against any of and all the
obligations of the Borrower or Overnite now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower or Overnite, as the case may be, after any such
setoff and application made by such Lender, but the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.07. APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH
LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE
“UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE
LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent, any Lender or any Issuing Bank in exercising any
power or right hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
or any other Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on the Borrower or Overnite in any case shall entitle
the Borrower or Overnite to any other or further notice or demand in similar or
other circumstances.

 

(b) Neither this Agreement nor any of the other Loan Documents nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into and executed by the Borrower,
Overnite and the Required Lenders; provided, however, that no such agreement
under this Section 9.08(b) shall (i) decrease the principal amount of, or extend
the maturity of or any scheduled principal payment date or

 

-69-



--------------------------------------------------------------------------------

date for the payment of any interest on any Loan or any date for reimbursement
of an L/C Disbursement, or waive or excuse any such payment or any part thereof,
or decrease the rate of interest on any Loan or L/C Disbursement, including,
without limitation, the method of calculating the Leverage Ratio solely to the
extent it affects the Applicable Margin, without the prior written consent of
each Lender affected thereby, (ii) increase or extend the Commitment or
decrease, or extend the date for payment of, any Fees or any other amounts due
and payable hereunder to any Lender without the prior written consent of such
Lender, (iii) amend or modify the pro rata requirements of Section 2.17, the
provisions of Section 9.04(j) or the provisions of this Section, or release any
Guarantor or all or substantially all of the Collateral, without the prior
written consent of each Lender, (iv) change the provisions of any Loan Document
in a manner that by its terms adversely affects the rights in respect of
payments due to Lenders holding Loans of one Class differently from the rights
of Lenders holding Loans of any other Class without the prior written consent of
Lenders holding a majority in interest of the outstanding Loans and unused
Commitments of each adversely affected Class, (v) modify the protections
afforded to an SPC pursuant to the provisions of Section 9.04(i) without the
written consent of such SPC or (vi) change the percentage contained in the
definition of the term “Required Lenders” without the prior written consent of
each Lender (it being understood that with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Revolving Credit Commitments on the date hereof); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, any Issuing Bank or the Swingline
Lender hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent, the Collateral Agent, such Issuing Bank or
the Swingline Lender, as applicable. Notwithstanding anything contained herein
to the contrary, this Agreement may be amended and restated without the consent
of any Lender (but with the consent of the Borrower and the Administrative
Agent) if, upon giving effect to such amendment and restatement, such Lender
shall no longer be a party to this Agreement (as so amended and restated), the
Commitments of such Lender shall have terminated (but such Lender shall continue
to be entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05), such
Lender shall no other commitment or other obligation hereunder and shall have
been paid in full all principal, interest and other amounts owing to it or
accrued for its account under this Agreement.

 

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
9.09 shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Lender.

 

-70-



--------------------------------------------------------------------------------

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract among the parties relative to the
subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder (including any Affiliate of an Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Collateral Agent, the Issuing Banks and
the Lenders) any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of Overnite
and the Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to

 

-71-



--------------------------------------------------------------------------------

the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower, Overnite or their respective properties in the courts of
any jurisdiction.

 

(b) Each of Overnite and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(c) Each of Overnite and the Borrower irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 9.16. Confidentiality. (a) Each of the Administrative Agent, the
Collateral Agent, each Issuing Bank and each Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its and its Affiliates’ officers, directors, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority or quasi-regulatory authority (such as the National Association of
Insurance Commissioners), (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) in connection with
the exercise of any remedies hereunder or under the other Loan Documents or any
suit, action or proceeding relating to the enforcement of its rights hereunder
or thereunder, (v) subject to an agreement containing provisions substantially
the same as those of this Section 9.16, to (A) any actual or prospective
assignee of or participant in any of its rights or obligations under this
Agreement and the other Loan Documents or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary or any of their respective obligations, (vi) with
the consent of the Borrower or (vii) to the extent such Information becomes
publicly available other than as a result of a breach of this Section 9.16. For
the purposes of this Section, “Information” shall mean all information received
from the Borrower or Overnite and related to the Borrower or Overnite or their
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to its disclosure by the Borrower or Overnite;
provided that, in the case of Information received from the

 

-72-



--------------------------------------------------------------------------------

Borrower or Overnite after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section 9.16
shall be considered to have complied with its obligation to do so if such person
has exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.

 

(b) Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder or otherwise (and any Affiliate thereof
and any employee, representative or other agent of such party or such Affiliate)
may disclose to any and all persons, without limitation of any kind, the tax
treatment and the tax structure of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to it relating to such tax treatment and tax structure. For
this purpose, the tax treatment of the transactions contemplated hereby is the
purported or claimed U.S. federal tax treatment of such transactions and the tax
structure of such transactions is any fact that may be relevant to understanding
the purported or claimed U.S. federal tax treatment of such transactions.

 

[Signature Pages Follow]

 

-73-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

OVERNITE TRANSPORTATION COMPANY,

a Virginia corporation, as Borrower,

By:  

/s/ Patrick D. Hanley

--------------------------------------------------------------------------------

Name:   Patrick D. Hanley Title:   Senior Vice President and Chief Financial
Officer

OVERNITE CORPORATION,

a Virginia corporation,

By:  

/s/ Patrick D. Hanley

--------------------------------------------------------------------------------

Name:   Patrick D. Hanley Title:  

Senior Vice President and

Chief Financial Officer

SUNTRUST BANK, individually and as Administrative Agent, Collateral Agent,
Swingline Lender and Issuing Bank, By:  

/s/ Thomas Parrot

--------------------------------------------------------------------------------

Name:   Thomas Parrot Title:   Vice President BANK OF AMERICA, N.A., as a Lender
By:  

/s/ Barbara P. Levy

--------------------------------------------------------------------------------

Name:   Barbara P. Levy Title:   Senior Vice President WACHOVIA BANK, N.A., as a
Lender By:  

/s/ Douglas T. Davis

--------------------------------------------------------------------------------

Name:   Douglas T. Davis Title:   Director

 



--------------------------------------------------------------------------------

BNP PARIBUS, as a Lender By:  

/s/ Shayn March

--------------------------------------------------------------------------------

Name:   Shayn March Title:   Director By:  

/s/ Simone Vinocour

--------------------------------------------------------------------------------

Name:   Simone Vinocour Title:   Vice President U.S. BANK N.A., as a Lender By:
 

/s/ Michael P. Dickman

--------------------------------------------------------------------------------

Name:   Michael P. Dickman Title:   Assistant Vice President BANK OF
TOKYO-MITSUBISHI TRUST COMPANY, as a Lender By:  

/s/ Karen Ossolinski

--------------------------------------------------------------------------------

Name:   Karen Ossolinski Title:   Vice President BRANCH BANKING & TRUST COMPANY
OF VIRGINIA, as a Lender By:  

/s/ J. Charles Link

--------------------------------------------------------------------------------

Name:   J. Charles Link Title:   Senior Vice President NATIONAL CITY BANK, as a
Lender By:  

/s/ Theresa Marie Smith

--------------------------------------------------------------------------------

Name:   Theresa Marie Smith Title:   Senior Vice President

 

-2-



--------------------------------------------------------------------------------

UFJ BANK LIMITED, as a Lender By:  

/s/ John T. Feeney

--------------------------------------------------------------------------------

Name:   John T. Feeney Title:   Vice President SUNTRUST CAPITAL MARKETS, INC.,
as a Lender By:  

/s/ Craig Bausk

--------------------------------------------------------------------------------

Name:   Craig Bausk Title:   Director COMERICA BANK, as a Lender By:  

/s/ John M. Costa

--------------------------------------------------------------------------------

Name:   John M. Costa Title:   First Vice President

LASALLE BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ David J. Thomas

--------------------------------------------------------------------------------

Name:   David J. Thomas Title:   Senior Vice President ROYAL BANK OF CANADA, as
a Lender By:  

/s/ Martin J. Rust

--------------------------------------------------------------------------------

Name:   Martin J. Rust Title:   Richmond Market Executive

 

-3-



--------------------------------------------------------------------------------

CREDIT SUISSE FIRST BOSTON, Acting

Through its Cayman Islands Branch, as a Lender

By:  

/s/ Phillip Ho

--------------------------------------------------------------------------------

Name:   Phillip Ho Title:   Director By:  

/s/ Cassandra Droogan

--------------------------------------------------------------------------------

Name:   Cassandra Droogan Title:   Associate MIZUHO CORPORATE BANK, LTD, as a
Lender By:  

/s/ Robert Gallagher

--------------------------------------------------------------------------------

Name:   Robert Gallagher Title:   Senior Vice President & Team Leader

 

-4-



--------------------------------------------------------------------------------

Schedule I

 

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE

 

Pricing

Level

--------------------------------------------------------------------------------

  

Leverage Ratio

--------------------------------------------------------------------------------

   Applicable Margin for Eurodollar
Loans and Letter of Credit Fee


--------------------------------------------------------------------------------

  Applicable Percentage
for Commitment Fee


--------------------------------------------------------------------------------

I

   Greater than or equal to 3.00:1.00    1.375%   0.25%

II

   Less than 3.00:1.00 but greater than or equal to 2.50:1.00    1.00%   0.20%

III

   Less than 2.50:1.00 but greater than or equal to 2.00:1.00    0.875%   0.175%

IV

   Less than 2.00:1.00 but greater than or equal to 1.50:1.0    0.75%   0.15%

V

   Less than 1.50:1.00    0.625%   0.125%

 

Notwithstanding the foregoing, the Applicable Margin shall be further reduced by
an amount equal to 0.125% at any time that the Borrower is rated BBB+ or better
by S&P or Baa3 or better by Moody’s.

 